


116 HR 7616 RH: Department of Transportation Appropriations Act, 2021
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 363
116th CONGRESS2d Session
H. R. 7616
[Report No. 116–452]
IN THE HOUSE OF REPRESENTATIVES

July 16, 2020
Mr. Price of North Carolina, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
Making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2021, and for other purposes.

 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2021, and for other purposes, namely:  IDepartment of TransportationOffice of the secretarySalaries and expensesFor necessary expenses of the Office of the Secretary, $126,174,000, of which not to exceed $3,360,000 shall be available for the immediate Office of the Secretary; not to exceed $1,200,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $22,210,000 shall be available for the Office of the General Counsel; not to exceed $11,797,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $16,394,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $3,010,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $32,239,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,610,000 shall be available for the Office of Public Affairs; not to exceed $2,018,000 shall be available for the Office of the Executive Secretariat; not to exceed $13,576,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $17,760,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 7 percent by all such transfers: Provided further, That notice of any change in funding greater than 7 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds made available by this Act shall be available for the position of Assistant Secretary for Public Affairs.Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $19,800,000, of which $12,718,000 shall remain available until expended: Provided, That of the amounts made available under this heading, $3,000,000, to remain available until expended, shall be for the Highly Automated Systems Safety Center of Excellence established by section 105 of title I of division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.National infrastructure investments(including transfer of funds)For capital investments in surface transportation infrastructure, $1,000,000,000, to remain available until September 30, 2026: Provided, That the Secretary of Transportation shall distribute amounts made available under this heading as discretionary grants to be awarded to a State, local, or Tribal government, U.S. territory, transit agency, port authority, metropolitan planning organization, political subdivision of a State or local government, or a collaboration among such entities on a competitive basis for projects that will have a significant local or regional impact: Provided further, That projects eligible for amounts made available under this heading shall include highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; port infrastructure investments (including inland port infrastructure and land ports of entry); and projects investing in surface transportation facilities that are located on Tribal land and for which title or maintenance responsibility is vested in the Federal Government: Provided further, That of the amounts made available under this heading, the Secretary shall use an amount not less than $20,000,000 for the planning, preparation, or design of projects eligible for amounts made available under this heading, with an emphasis on transit, transit oriented development, and multimodal projects: Provided further, That of the amounts made available under this heading, the Secretary shall use an amount not less than $20,000,000 for the planning, preparation, or design of projects eligible for amounts made available under this heading located in or to directly benefit areas of persistent poverty: Provided further, That the term “areas of persistent poverty” means any county that has consistently had 20 percent or more of the population living in poverty during the 30-year period preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent annual Small Area Income and Poverty Estimates as estimated by the Bureau of the Census; any census tract with a poverty rate of at least 20 percent as measured by the 2014-2018 5-year data series available from the American Community Survey of the Bureau of the Census; or any territory or possession of the United States: Provided further, That grants awarded under the preceding 3 provisos shall not be subject to a minimum grant size: Provided further, That the Secretary may use up to 20 percent of the amounts made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, or sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), if the Secretary finds that such use of funds would advance the purposes of this heading: Provided further, That in distributing amounts made available under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an equitable distribution of funds between urban and rural areas, and the investment in a variety of transportation modes, including public transit, passenger rail, and pedestrian improvements: Provided further, That a grant award under this heading shall be not less than $5,000,000 and not greater than $25,000,000: Provided further, That not more than 10 percent of the amounts made available under this heading may be awarded to projects in a single State that are not port infrastructure investments (including inland port infrastructure and land ports of entry): Provided further, That the Federal share of the costs for which an amount is provided under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That an award under this heading is an urban award if it is to a project located within or on the boundary of an urbanized area, as designated by the Bureau of the Census, that had a population greater than 250,000 in the 2010 decennial census: Provided further, That for the purpose of determining if an award for planning, preparation, or design is an urban award, the project location is the location of the project being planned, prepared, or designed: Provided further, That each award under this heading that is not an urban award is a rural award: Provided further, That of the amounts awarded under this heading, 60 percent shall be awarded as urban awards and 40 percent shall be awarded as rural awards: Provided further, That for rural awards, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That projects conducted using amounts made available under this heading shall comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: Provided further, That the Secretary may retain up to $25,000,000 of the amounts made available under this heading, and may transfer portions of such amounts to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration to fund the award and oversight of grants and credit assistance made under the national infrastructure investments program: Provided further, That the Secretary shall consider and award projects based solely on the selection criteria from the fiscal year 2017 Notice of Funding Opportunity: Provided further, That, notwithstanding the preceding proviso, the Secretary shall not use the Federal share or an applicant’s ability to generate non-Federal revenue as a selection criteria in awarding projects: Provided further, That the Secretary shall issue the Notice of Funding Opportunity not later than 60 days after the date of enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the preceding 2 provisos, the Secretary shall make grants not later than 270 days after the date of enactment of this Act in such amounts that the Secretary determines.National surface transportation and innovative finance bureauFor necessary expenses of the National Surface Transportation and Innovative Finance Bureau as authorized by section 116 of title 49, United States Code, $15,500,000, to remain available until expended: Provided, That of the amounts made available under this heading, $10,000,000 shall be for planning grants to assist areas of persistent poverty: Provided further, That the term “areas of persistent poverty” means any county that has consistently had 20 percent or more of the population living in poverty during the 30-year period preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent annual Small Area Income and Poverty Estimates as estimated by the Bureau of the Census; any census tract with a poverty rate of at least 20 percent as measured by the 2014–2018 5-year data series available from the American Community Survey of the Bureau of the Census; or any territory or possession of the United States: Provided further, That planning grants under this heading shall be in the form of competitive grants to eligible entities to support pre-construction activities including planning, engineering, design, environmental analysis, feasibility studies, and finance plans for eligible projects: Provided further, That eligible entities for planning grants under this heading shall include a State, local, or Tribal government, a U.S. territory, a transit agency, a port authority or commission, a metropolitan planning organization, other political subdivisions of a State or a local government, or a collaboration among such entities: Provided further, That eligible projects for planning grants under this heading shall include highway, bridge, and bicycle and pedestrian projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; port infrastructure improvement projects; airport improvement projects; and intermodal projects that are located in or to directly benefit areas of persistent poverty: Provided further, That the Secretary of Transportation shall conduct outreach to eligible entities for planning grants under this heading through personal contact, webinars, web materials, or other appropriate methods determined by the Secretary, to ensure such eligible entities are aware of the availability of planning grants under this heading and are able to apply for such grants: Provided further, That the Federal share of the costs for planning grants under this heading shall be, at the option of the eligible entity, not less than 90 percent of the net total project cost: Provided further, That the Secretary shall not use the requested amount of the Federal share or an eligible entities’ ability to generate non-Federal revenue as a selection criteria in awarding planning grants under this heading: Provided further, That a planning grant funded under this heading shall be not less than $100,000 and not greater than $500,000: Provided further, That for planning grants under this heading priority consideration shall be, without regard to rural or urban areas of persistent poverty, based on project justification and demonstrated need: Provided further, That for planning grants under this heading the Secretary shall consider factors such as improving safety and state of good repair, reducing congestion and vehicle emissions, and increasing connectivity and quality of life when considering demonstrated need: Provided further, That the Secretary may withhold up to 1 percent of the amounts made available for planning grants under this heading for the costs of award and grant administration.Railroad rehabilitation and improvement financing programFor the cost of modifications, as defined by section 502 of the Federal Credit Reform Act of 1990, of direct loans issued pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), and included in cohort 3, as defined by the Department of Transportation’s memorandum to the Office of Management and Budget dated November 5, 2018, $70,000,000, to remain available until expended: Provided, That, for a direct loan included in such cohort 3 that has satisfied all obligations attached to such loan, the Secretary shall repay the credit risk premiums of such loan, with interest accrued thereon, not later than 60 days after the enactment of this Act or, for a direct loan included in such cohort 3 with obligations that have not yet been satisfied, not later than 60 days after the date on which all obligations attached to such loan have been satisfied: Provided further, That the Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), and such authority shall exist so long as any such direct loan or loan guarantee is outstanding.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation’s financial systems and reengineering business processes, $2,000,000, to remain available until September 30, 2022.Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to network and information technology infrastructure, improvement of identity management and authentication capabilities, securing and protecting data, implementation of Federal cyber security initiatives, and implementation of enhanced security controls on agency computers and mobile devices, $19,300,000, to remain available until September 30, 2022.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,600,000.Transportation planning, research, and development(including transfer of funds)For necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, $10,879,000, to remain available until expended: Provided, That of such amount, $1,000,000 shall be for necessary expenses of the Interagency Infrastructure Permitting Improvement Center (IIPIC): Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts transferred from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department in accordance with the preceding proviso.Working capital fund(including transfer of funds)For necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $372,016,000, shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation (DOT): Provided further, That the limitation in the preceding proviso on operating expenses shall not apply to non-DOT entities: Provided further, That no funds made available by this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity, or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Small and disadvantaged business utilization and outreachFor necessary expenses for small and disadvantaged business utilization and outreach activities, $4,714,000, to remain available until September 30, 2022: Provided, That notwithstanding section 332 of title 49, United States Code, such amounts may be used for business opportunities related to any mode of transportation: Provided further, That appropriations made available under this heading shall be available for any purpose consistent with prior year appropriations that were made available under the heading “Office of the Secretary—Minority Business Resource Center Program”.Payments to air carriers(airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under sections 41731 through 41742 of title 49, United States Code, $162,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under section 41732(b)(3) of title 49, United States Code: Provided further, That none of the funds made available in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share: Provided further, That amounts authorized to be distributed for the essential air service program under section 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code. Administrative provisions—office of the secretary of transportation(including rescissions) 
101.None of the funds made available by this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the operating administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for congressional notification. 102.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Council on Credit and Finance, including the agenda for each meeting, and require the Council on Credit and Finance to record the decisions and actions of each meeting. 
103.In addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is authorized to provide partial or full payments in advance and accept subsequent reimbursements from all Federal agencies from available funds for transit benefit distribution services that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of SAFETEA-LU (5 U.S.C. 7905 note): Provided, That the Department shall maintain a reasonable operating reserve in the Working Capital Fund, to be expended in advance to provide uninterrupted transit benefits to Government employees: Provided further, That such reserve shall not exceed 1 month of benefits payable and may be used only for the purpose of providing for the continuation of transit benefits: Provided further, That the Working Capital Fund shall be fully reimbursed by each customer agency from available funds for the actual cost of the transit benefit. 
104.Notwithstanding section 3324 of title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order 13150 and section 3049 of SAFETEA-LU (5 U.S.C. 7905 note): Provided, That the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high-quality performance under the contract. 
105.Receipts collected in the Department’s Working Capital Fund, as authorized by section 327 of title 49, United States Code, for unused van pool benefits, in an amount not to exceed 10 percent of fiscal year 2021 collections, shall be available until expended in the Department’s Working Capital Fund to provide contractual services in support of section 190 of this Act: Provided, That obligations in fiscal year 2021 of such collections shall not exceed $1,000,000. 
106. 
(a)The remaining unobligated balances, as of September 30, 2020, from amounts made available for the “Department of Transportation—Office of the Secretary—National Infrastructure Investments” in division K of the Consolidated Appropriations Act, 2017 (Public Law 115–31) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2020, to remain available until September 30, 2021, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2017 national infrastructure investments program.  (b)The remaining unobligated balances, as of September 30, 2020, from amounts made available for the “Department of Transportation—Office of the Secretary—National Infrastructure Investments” in division L of the Consolidated Appropriations Act, 2018 (Public Law 115–141) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2020, to remain available until September 30, 2022, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2018 national infrastructure investments program.  
(c)The remaining unobligated balances, as of September 30, 2021, from amounts made available for the “Department of Transportation—Office of the Secretary—National Infrastructure Investments” in division G of the Consolidated Appropriations Act, 2019 (Public Law 116–6) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2021, to remain available until September 30, 2023, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2019 national infrastructure investments program. (d)The remaining unobligated balances, as of September 30, 2022, from amounts made available for the “Department of Transportation—Office of the Secretary—National Infrastructure Investments” in division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2022, to remain available until September 30, 2025, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2020 national infrastructure investments program.Federal aviation administrationOperationsFor necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, the lease or purchase of passenger motor vehicles for replacement only, $11,051,500,000, to remain available until September 30, 2022, to be derived from the general fund: Provided, That of the amounts made available under this heading— 
(1)not less than $1,500,000,000 shall be available for aviation safety activities; (2)not to exceed $8,231,000,000 shall be available for air traffic organization activities; 
(3)not to exceed $27,555,000 shall be available for commercial space transportation activities; (4)not to exceed $836,000,000 shall be available for finance and management activities; 
(5)not to exceed $62,862,000 shall be available for NextGen and operations planning activities; (6)not to exceed $129,000,000 shall be available for security and hazardous materials safety; and 
(7)not to exceed $265,083,000 shall be available for staff offices, of which $7,500,000 is for the Minority Serving Institutions internship program: Provided further, That not to exceed 5 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation under this heading by more than 5 percent: Provided further, That any transfer in excess of 5 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than 60 days after the submission of the budget request, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of the Vision 100-Century of Aviation Reauthorization Act (49 U.S.C. 40101 note): Provided further, That the amounts made available under this heading shall be reduced by $100,000 for each day after 60 days after the submission of the budget request that such report has not been transmitted to Congress: Provided further, That not later than 60 days after the submission of the budget request, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amounts made available under this heading shall be reduced by $100,000 for each day after the date that is 60 days after the submission of the budget request that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds made available by this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the amounts made available under this heading, not less than $172,800,000 shall be used to fund direct operations of the current air traffic control towers in the contract tower program, including the contract tower cost share program, and any airport that is currently qualified or that will qualify for the program during the fiscal year: Provided further, That none of the funds made available by this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That none of the funds appropriated or otherwise made available by this Act or any other Act may be used to eliminate the Contract Weather Observers program at any airport. Facilities and equipmentFor necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds made available under this heading, including aircraft for aviation regulation and certification; to be derived from the general fund, $3,045,000,000, of which $550,000,000 shall remain available until September 30, 2022, and $2,495,000,000 shall remain available until September 30, 2023: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: Provided further, That not later than 60 days after submission of the budget request, the Secretary of Transportation shall transmit to Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2022 through 2026, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget. Research, engineering, and developmentFor necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $192,665,000, to be derived from the general fund and to remain available until September 30, 2023: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development: Provided further, That amounts made available under this heading shall be used in accordance with the report accompanying this Act: Provided further, That not to exceed 10 percent of any funding level specified under this heading in the report accompanying this Act may be transferred to any other funding level specified under this heading in the report accompanying this Act: Provided further, That no transfer may increase or decrease any funding level by more than 10 percent: Provided further, That any transfer in excess of 10 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,350,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the amounts made available under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000, in fiscal year 2021, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the amounts made available under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government's share of allowable project costs under paragraph (2) of such section for subgrants or paragraph (3) of such section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of amounts limited under this heading, not more than $119,402,000 shall be available for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $40,666,000 shall be available for Airport Technology Research, and $10,000,000, to remain available until expended, shall be available and transferred to “Office of the Secretary, Salaries and Expenses” to carry out the Small Community Air Service Development Program: Provided further, That in addition to airports eligible under section 41743 of title 49, United States Code, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals. Grants-in-aid for airportsFor an additional amount for “Grants-In-Aid for Airports”, to enable the Secretary of Transportation to make grants for projects as authorized by subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United States Code, $500,000,000, to remain available through September 30, 2023: Provided, That amounts made available under this heading shall be derived from the general fund, and such amounts shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under chapter 471 of title 49, United States Code: Provided further, That the Secretary shall distribute amounts made available under this heading as discretionary grants to airports: Provided further, That the amounts made available under this heading shall not be subject to any limitation on obligations for the Grants-in-Aid for Airports program set forth in any Act: Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.5 percent of the amounts made available under this heading to fund the award and oversight by the Administrator of grants described under this heading. Administrative provisions—federal aviation administration 
110.None of the funds made available by this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2021. 111.None of the funds made available by this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition on the use of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the Federal Aviation Administration for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy section 41742(a)(1) of title 49, United States Code, from fees credited under section 45303 of title 49, United States Code, and any amount remaining in such account at the close of any fiscal year may be made available to satisfy section 41742(a)(1) of title 49, United States Code, for the subsequent fiscal year. 113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes as such appropriation. 
114.None of the funds made available by this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 115.None of the funds made available by this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
116.None of the funds made available by this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation. 117.Notwithstanding any other provision of law, none of the funds made available by this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator's aircraft registration number from any display of the Federal Aviation Administration's Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 
118.None of the funds made available by this Act shall be available for salaries and expenses of more than 9 political and Presidential appointees in the Federal Aviation Administration. 119.None of the funds made available by this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the Federal Aviation Administration provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order 13642. 
119A.None of the funds made available by this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance. 119B.None of the funds made available by or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 
119C.None of the funds made available by this Act may be used by the Administrator of the Federal Aviation Administration to withhold from consideration and approval any new application for participation in the Contract Tower Program, or for reevaluation of Cost-share Program participants so long as the Federal Aviation Administration has received an application from the airport, and so long as the Administrator determines such tower is eligible using the factors set forth in Federal Aviation Administration published establishment criteria. 119D.None of the funds made available by this Act may be used to open, close, redesignate as a lesser office, or reorganize a regional office, the aeronautical center, or the technical center unless the Administrator submits a request for the reprogramming of funds under section 405 of this Act. 
Federal highway administrationLimitation on administrative expenses(highway trust fund)(including transfer of funds)Not to exceed $478,897,049, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration: Provided, That up to $3,248,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104(a) of title 23, United States Code.Federal-aid highways(limitation on obligations)(highway trust fund)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation Act (Public Law 114–94), or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, shall not exceed total obligations of $61,130,000,000 for fiscal year 2021: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such fees are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code: Provided further, That for amounts subject to the obligation limitation under this heading during fiscal year 2021, the Federal share of activities undertaken pursuant to chapters 1 or 2 of title 23, United States Code shall be, at the option of the State, District of Columbia, territory, Puerto Rico, or Indian Tribe, as applicable, up to 100 percent: Provided further, That the preceding proviso does not apply to programs authorized under sections 115 and 117 of title 23, United States Code.(liquidation of contract authorization)(highway trust fund)For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $61,869,000,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.Highway infrastructure programsThere is hereby appropriated to the Secretary of Transportation $1,000,000,000: Provided, That the funds made available under this heading shall be derived from the general fund, shall be in addition to any funds provided for fiscal year 2021 in this Act or any other Act for: (1) “Federal-aid Highways” under chapter 1 of title 23, United States Code; or (2) the Appalachian Development Highway System as authorized under section 1069(y) of the Intermodal Surface Transportation Efficiency Act (Public Law 102–240), and shall not affect the distribution or amount of funds provided in any other Act: Provided further, That section 1101(b) of the FAST Act (Public Law 114–94) shall apply to funds made available under this heading: Provided further, That unless otherwise specified, amounts made available under this heading shall be available until September 30, 2024: Provided further, That of the funds made available under this heading— 
(1)$632,220,000 shall be for activities under section 133(b) of title 23, United States Code, and to provide necessary charging infrastructure along corridor-ready or corridor-pending alternative fuel corridors designated pursuant to section 151 of title 23, United States Code; (2)$100,000,000 shall be for necessary expenses for construction of the Appalachian Development Highway System as authorized under section 1069(y) of the Intermodal Transportation Efficiency Act of 1991 (Public Law 102–240); 
(3)$3,150,000 shall be for activities eligible under the Puerto Rico Highway Program as described in section 165(b)(2)(C) of title 23, United States Code; (4)$630,000 shall be for activities eligible under the Territorial Highway Program, as described in section 165(c)(6) of title 23, United States Code; 
(5)$150,000,000 shall be for the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act; (6)$50,000,000 shall be for competitive grants for activities described in section 130(a) of title 23, United States Code; 
(7)$30,000,000 shall be for the Tribal Transportation program as authorized under section 202 of title 23, United States Code; (8)$15,000,000 shall be for grants for Advanced Digital Construction Management Systems; 
(9)$12,000,000 shall be for the Regional Infrastructure Accelerator Demonstration Program authorized under section 1441 of the FAST Act; (10)$5,000,000 shall be for a National Road Network Pilot Program for the Federal Highway Administration to create a national level, geo-spatial dataset that uses data already collected under the Highway Performance Monitoring System; and 
(11)$2,000,000 shall be for research that leads to decreases in highway and pedestrian fatalities among Tribal populations: Provided further, That for the purposes of funds made available under paragraph (1) of the fourth proviso, the term “State” means any of the 50 States or the District of Columbia: Provided further, That the funds made available under paragraph (1) shall be sub-allocated in the manner described in section 133(d) of title 23, United States Code, except that the set-aside described in section 133(h) of such title shall not apply to funds made available under this heading: Provided further, That the funds made available under paragraph (1) shall be administered as if apportioned under chapter 1 of such title and shall be apportioned to the States in the same ratio as the obligation limitation for fiscal year 2021 is distributed among the States in section 120(a)(5) of this Act: Provided further, That for amounts made available under paragraphs (1), (2), (3), (4), (6), and (7), the Federal share of the costs shall be, at the option of the recipient, up to 100 percent: Provided further, That except as provided in the following proviso, the funds made available under this heading for activities eligible under the Puerto Rico Highway Program and activities eligible under the Territorial Highway Program shall be administered as if allocated under sections 165(b) and 165(c), respectively, of title 23, United States Code: Provided further, That the funds made available under this heading for activities eligible under the Puerto Rico Highway Program shall not be subject to the requirements of sections 165(b)(2)(A) or 165(b)(2)(B) of such title: Provided further, That the funds made available for the Tribal Transportation Program shall be sub-allocated in the manner described in section 202(b)(3)(A)(i)(IV) of such title, except that the set-asides described in subparagraph (C) of section 202(b)(3) of such title and subsections (a)(6), (c), (d), and (e) of section 202 of such title shall not apply to funds made available under this heading: Provided further, That the funds made available under this heading, in paragraph (6) of the fourth proviso, shall be available for projects eligible under section 130(a) of such title, for commuter authorities, as defined in section 24102(2) of title 49, United States Code, that experienced at least one accident investigated by the National Transportation Safety Board between January 1, 2008 and December 31, 2018 and for which the National Transportation Safety Board issued an accident report: Provided further, That for the purposes of funds made available under this heading for construction of the Appalachian Development Highway System (ADHS), the term “Appalachian State” means a State that contains one or more counties (including any political subdivision located within the area) in the Appalachian region as defined in section 14102(a) of title 40, United States Code: Provided further, That funds made available under this heading for construction of the ADHS shall remain available until expended: Provided further, That a project carried out with funds made available under this heading for construction of the ADHS shall be carried out in the same manner as a project under section 14501 of title 40, United States Code: Provided further, That subject to the following proviso, funds made available under this heading for construction of the ADHS shall be apportioned to Appalachian States according to the percentages derived from the 2012 Appalachian Development Highway System Cost to Complete Estimate adopted in Appalachian Regional Commission Resolution Number 736, and confirmed as each Appalachian State’s relative share of the estimated remaining need to complete the ADHS, adjusted to exclude corridors that such States have no current plans to complete, as reported in the 2013 Appalachian Development Highway System Completion Report, unless such States have modified and assigned a higher priority for completion of an ADHS corridor, as reported in the 2020 ADHS Future Outlook: Provided further, That the Secretary shall adjust apportionments made under the preceding proviso so that no Appalachian State shall be apportioned an amount in excess of 25 percent of the amount made available for construction of the Appalachian Development Highway System under this heading: Provided further, That the Secretary shall consult with the Appalachian Regional Commission in making adjustments under the preceding two provisos. Administrative provisions—federal highway administration 120. (a)For fiscal year 2021, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways— (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; 
(B)amounts authorized for the Bureau of Transportation Statistics; and (C)amounts authorized as special one-year funding under any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021; 
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and 
(B)for which obligation limitation was provided in a previous fiscal year; (3)determine the proportion that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— (A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for such fiscal year; and (5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year. 
(b)Exceptions From Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— (1)section 125 of title 23, United States Code; 
(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); 
(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); 
(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); 
(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); (9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; 
(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and 
(12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2021, only in an amount equal to $639,000,000). (c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— 
(1)revise a distribution of the obligation limitation made available under subsection (a), (except for the obligation limitation made available under section (a)(1)(C)), if an amount distributed cannot be obligated during that fiscal year; and (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code. 
(d)Applicability of Obligation Limitations to Transportation Research Programs 
(1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— (A)chapter 5 of title 23, United States Code; and 
(B)title VI of the Fixing America's Surface Transportation Act. (2)ExceptionObligation authority made available under paragraph (1) shall— 
(A)remain available for a period of 4 fiscal years; and (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(e)Redistribution of Certain Authorized Funds 
(1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— (A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and 
(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year. (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5). 
(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123.None of the funds made available in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. 
124.None of the funds made available in this Act may be used to make a grant for a project under section 117 of title 23, United States Code, unless the Secretary, at least 60 days before making a grant under that section, provides written notification to the House and Senate Committees on Appropriations of the proposed grant, including an evaluation and justification for the project and the amount of the proposed grant award: Provided, That the written notification required in the preceding proviso shall be made not later than 180 days after the date of enactment of this Act. 
125. 
(a)A State or territory, as defined in section 165 of title 23, United States Code, may use for any project eligible under section 133(b) of title 23, United States Code, or section 165 of title 23, United States Code, and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation: Provided, That the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of Transportation of its intent to use its authority under this section and submits a quarterly report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary of Transportation is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark. 
(b)In this section, the term earmarked amount means— (1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration; or 
(2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration. (c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of October 1 of the current fiscal year, and shall be applied to projects within the same general geographic area within 5 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher. 
(d)The Secretary shall submit consolidated reports of the information provided by the States and territories each quarter to the House and Senate Committees on Appropriations. 126.Until final guidance is published, the Administrator of the Federal Highway Administration shall adjudicate requests for Buy America waivers under the rules and regulations that were in effect prior to April 17, 2017. The Administrator shall process such requests not later than 90 days after receipt of the request or such waivers will be granted automatically. 
127.Amounts for which a limitation on obligations that otherwise would have expired at the end of fiscal year 2020 that has been extended through the end of fiscal year 2021 shall not be subject to section 120(a)(2) of this Act.   Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution, and administration of motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, $379,500,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution, or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $379,500,000 for “Motor Carrier Safety Operations and Programs” for fiscal year 2021, of which not less than $85,000,000, to remain available for obligation until September 30, 2023, is for the development, modernization, and enhancement of information technology and information management systems and for the continuing operation of and maintenance of such systems: Provided further, That not less than $13,073,000, to remain available for obligation until September 30, 2023, is for the research and technology program, of which not less than $3,300,000 shall be available to begin the Large Truck Crash Causal Factors study: Provided further, That $20,000,000 for carrying out activities under this heading, including the modernization and maintenance of border facilities, is to remain available for obligation until September 30, 2025.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, $506,200,000 to be derived from the Highway Trust Fund (other than the Mass Transit Account) to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $506,200,000 in fiscal year 2021 for “Motor Carrier Safety Grants”: Provided further, That of the sums appropriated under this heading— 
(1)$389,212,000 shall be available for the motor carrier safety assistance program; (2)$56,880,000 shall be available for the commercial driver's license program implementation program; 
(3)$59,108,000 shall be available for the high priority activities program; and (4)$1,000,000 shall be made available for commercial motor vehicle operators grants.Administrative provisions—federal motor carrier safety administration 
130.The Federal Motor Carrier Safety Administration shall send notice of section 385.308 of title 49, Code of Federal Regulations, violations by certified mail, registered mail, or another manner of delivery, which records the receipt of the notice by the persons responsible for the violations. 131.The Federal Motor Carrier Safety Administration shall update annual inspection regulations under Appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations, as recommended by GAO–19–264. 
National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $214,073,440, of which $40,000,000 shall remain available through September 30, 2022.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of section 403 of title 23, United States Code, including behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94) or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, and chapter 303 of title 49, United States Code, $170,612,000 to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds made available by this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2021, are in excess of $170,612,000: Provided further, That of the funds appropriated under this heading— 
(1)$165,112,000 shall be for programs authorized under section 403 of title 23, United States Code, including behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, and section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94); and (2)$5,500,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code:  
Provided further, That of the $170,612,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2022, and $3,000,000, for impaired driving detection, shall remain available until expended, and shall be in addition to the amount of any limitation imposed on obligations for future years: 
Provided further, That amounts for behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls are in addition to any other funds provided for those purposes for fiscal year 2021 in this Act.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out provisions of sections 402, 404, and 405 of title 23, United States Code, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, to remain available until expended, $855,488,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds made available by this Act shall be available for the planning or execution of programs for which the total obligations in fiscal year 2021 are in excess of $855,488,000 for programs authorized under sections 402, 404, and 405 of title 23, United States Code, and section 4001(a)(6) of the Fixing America's Surface Transportation Act: Provided further, That of the sums appropriated under this heading— 
(1)$384,800,000 shall be for Highway Safety Programs under section 402 of title 23, United States Code; (2)$390,900,000 shall be for National Priority Safety Programs under section 405 of title 23, United States Code; 
(3)$49,702,000 shall be for the High Visibility Enforcement Program under section 404 of title 23, United States Code; and (4)$30,086,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act: 
Provided further, That for amounts subject to the obligation limitation under this heading during fiscal year 2021, the Federal share of activities undertaken pursuant to chapter 4 of title 23, United States Code, shall be, at the option of the recipient, up to 100 percent: 
Provided further, That none of the funds made available by this Act shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local, or private buildings or structures: 
Provided further, That not to exceed $500,000 of the funds made available for ‘National Priority Safety Programs’ under section 405 of title 23, United States Code, for ‘Impaired Driving Countermeasures’ (as described in subsection (d) of that section) shall be available for technical assistance to the States: 
Provided further, That with respect to the ‘Transfers’ provision under section 405(a)(8) of title 23, United States Code, any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: 
Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the preceding proviso or under section 405(a)(8) of title 23, United States Code, not later than 5 days after exercising such authority.Administrative provisions—national highway traffic safety administration 
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 
142.In addition to the amounts made available under the heading, Operations and Research (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) for carrying out the provisions of section 403 of title 23, United States Code, $17,000,000, to remain available until September 30, 2022, shall be made available to the National Highway Traffic Safety Administration from the general fund: Provided, That of the sums provided under this provision— 
(1)not to exceed $7,000,000 shall be available to provide funding for grants, pilot program activities, and innovative solutions to reduce impaired-driving fatalities in collaboration with eligible entities under section 403 of title 23, United States Code; and (2)not to exceed $10,000,000 shall be available to continue a high visibility enforcement paid-media campaign regarding highway-rail grade crossing safety in collaboration with the Federal Railroad Administration.  
143.None of the funds in this Act or any other Act shall be used to enforce the requirements of section 405(a)(9) of title 23, United States Code. Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $236,134,000, of which $30,000,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $41,000,000, to remain available until expended.Federal-state partnership for state of good repairFor necessary expenses related to Federal-State partnership for state of good repair grants as authorized by section 24911 of title 49, United States Code, $200,000,000, to remain available until expended: Provided, That the Secretary may withhold up to 2 percent of the amounts made available under this heading for the costs of award and project management oversight of grants carried out under section 24911 of title 49, United States Code: Provided further, That expenses incidental to the acquisition or construction (including designing, engineering, location surveying, mapping, environmental studies, and acquiring rights-of-way) of a capital project as defined under section 24911(a)(2) of title 49, United States Code, are eligible for funding independently or in conjunction with proposed funding for construction: Provided further, That section 24911(d)(1)(C) of title 49, United States Code, shall not apply to amounts made available under this heading: Provided further, That section 24911(d)(1)(C) of title 49, United States Code, shall not apply to amounts made available under this heading in previous fiscal years if such funds are announced in a Notice of Funding Opportunity that includes funds made available under this heading: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading not later than 60 days after the date of enactment of this Act: Provided further, That the Secretary shall announce the selection of projects to receive awards for amounts made available under this heading not later than 240 days after the date of enactment of this Act.Consolidated rail infrastructure and safety improvements(including transfer of funds)For necessary expenses related to consolidated rail infrastructure and safety improvements grants, as authorized by section 22907 of title 49, United States Code, $500,000,000, to remain available until expended: Provided, That of the amounts made available under this heading— 
(1)Not less than $60,000,000 shall be for projects eligible under section 22907(c)(5) of title 49, United States Code; (2)Not less than $90,000,000 shall be for projects eligible under section 22907(c)(2) of title 49, United States Code, that support the development of new intercity passenger rail service routes including alignments for existing routes: Provided, That the Secretary shall give preference for pre-construction elements including preliminary engineering and final design of such projects; and 
(3)Not less than $25,000,000 shall be for capital projects and engineering solutions targeting trespassing: Provided, That the Secretary shall give preference for such projects that are located in counties with the most pedestrian trespasser casualties as identified in the Federal Railroad Administration’s National Strategy to Prevent Trespassing on Railroad Property:  
Provided further, That section 22905(f) of title 49, United States Code, shall not apply to projects for the implementation of positive train control systems otherwise eligible under section 22907(c)(1) of title 49, United States Code: 
Provided further, That amounts made available under this heading for projects selected for commuter rail passenger transportation may be transferred by the Secretary, after selection, to the appropriate agencies to be administered in accordance with chapter 53 of title 49, United States Code: 
Provided further, That the Secretary shall not limit eligible projects from consideration for funding for planning, engineering, environmental, construction, and design elements of the same project in the same application: 
Provided further, That for amounts made available under this heading eligible recipients under section 22907(b) of title 49, United States Code, shall include any non-profit association representing Class II railroads or Class III railroads (as such terms are defined in section 20102 of title 49, United States Code) or rail carriers that provide intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code) and any holding company of a Class II railroad or Class III railroad (as such terms are defined in section 20102 of title 49, United States Code): 
Provided further, That section 22907(e)(1)(A) of title 49, United States Code, shall not apply to amounts made available under this heading: 
Provided further, That section 22907(e)(1)(A) of title 49, United States Code, shall not apply to amounts made available under this heading in previous fiscal years if such funds are announced in a Notice of Funding Opportunity that includes funds made available under this heading: 
Provided further, That unobligated balances remaining after 6 years from the date of enactment of this Act may be used for any eligible project under section 22907(c) of title 49, United States Code: 
Provided further, That the Secretary may withhold up to 2 percent of the amounts made available under this heading for the costs of award and project management oversight of grants carried out under section 22907 of title 49, United States Code: 
Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading not later than 30 days after the date of enactment of this Act: 
Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: 
Provided further, That the Secretary shall announce the selection of projects to receive awards for amounts made available under this heading not later than 210 days after the date of enactment of this Act.Magnetic levitation technology deployment programFor necessary expenses related to the deployment of magnetic levitation transportation projects, consistent with language in subsections (a) through (c) of section 1307 of SAFETEA-LU (Public Law 109–59), as amended by section 102 of the SAFETEA-LU Technical Corrections Act of 2008 (Public Law 110–244) (23 U.S.C. 322 note), $5,000,000, to remain available until expended.Northeast corridor grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $750,000,000, to remain available until expended: Provided, That the Secretary may retain up to one half of 1 percent of the amounts made available under both this heading and the “National Network Grants to the National Railroad Passenger Corporation” heading to fund the costs of project management and oversight of activities authorized by section 11101(c) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided further, That in addition to the project management oversight funds authorized under section 11101(c) of such Act, the Secretary may retain up to an additional $5,000,000 of the amounts made available under this heading to fund expenses associated with the Northeast Corridor Commission established under section 24905 of title 49, United States Code: Provided further, That of the amounts made available under this heading, not less than $200,000,000 shall be made available to advance capital projects, including rehabilitation and upgrade of railroad infrastructure, that increase reliability or expand passenger rail capacity on the Amtrak-owned portion of the Northeast Corridor (as defined in section 24102(8) of title 49, United States Code) on which more than 380 trains traveled per day in fiscal year 2019: Provided further, That of the amounts made available under this heading and the “National Network Grants to the National Railroad Passenger Corporation” heading, not less than $75,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 2101 et seq.).National network grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $1,300,000,000, to remain available until expended: Provided, That the Secretary may retain up to an additional $2,000,000 of the amounts made available under this heading to fund expenses associated with the State-Supported Route Committee established under section 24712 of title 49, United States Code: Provided further, That none of the funds provided under this heading shall be used by Amtrak to give notice under subsection (a) or (b) of section 24706 of title 49, United States Code, with respect to long-distance routes (as defined in section 24102 of title 49, United States Code) on which Amtrak is the sole operator on a host railroad’s line and a positive train control system is not required by law or regulation, or, except in an emergency or during maintenance or construction outages impacting such routes, to otherwise discontinue, reduce the frequency of, suspend, or substantially alter the route of rail service on any portion of such route operated in fiscal year 2018, including implementation of service permitted by section 24305(a)(3)(A) of title 49, United States Code, in lieu of rail service.Administrative provisions—federal railroad administration(including rescissions) 
150.None of the funds made available to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the preceding proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations no later than 60 days after the date of enactment of this Act, a summary of all overtime payments incurred by Amtrak for 2020 and the 3 prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments Amtrak paid to employees receiving waivers for each month for 2020 and for the 3 prior calendar years. 151.None of the funds made available to the National Railroad Passenger Corporation under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation may be used to reduce the total number of Amtrak Police Department uniformed officers patrolling on board passenger trains or at stations, facilities or rights-of-way below the staffing level on May 1, 2019. 
152.None of the funds made available by this Act may be used by the National Railroad Passenger Corporation in contravention of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.). 153.The matter under the heading Department of Transportation—Federal Railroad Administration—Consolidated Rail Infrastructure and Safety Improvements—  
(a)in division G of the Consolidated Appropriations Act, 2019 (Public Law 116–6) is amended by striking 4 years and inserting 6 years in the fourth proviso; and (b)in division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended by striking 4 years and inserting 6 years in the fourth proviso.  
154.Of the unobligated balances of funds remaining from— (a)Capital and Debt Service Grants to the National Railroad Passenger Corporation accounts totaling $10,414,449.82 appropriated by the following public laws are hereby permanently rescinded:  
(1)Public Law 112-10 a total of $289,234.48,  (2)Public Law 112-55 a total of $4,760,000.00, 
(3)Public Law 113-76 a total of $792,502.52, (4)Public Law 113-235 a total of $1,698,806.61, and 
(5)Public Law 114-113 a total of $2,873,906.21;   (b)Railroad Safety Technology Program account totaling $613,252.29 appropriated by Public Law 111–117 is hereby permanently rescinded;  
(c)Capital Assistance to States - Intercity Passenger Rail Service account totaling $9,867,630.69 appropriated by Public Law 111–8 is hereby permanently rescinded;  (d)Rail Line Relocation and Improvement Program accounts totaling $12,650,365.14 appropriated by the following public laws are hereby permanently rescinded:  
(1)Public Law 110-161 a total of $923,214.63,  (2)Public Law 111-8 a total of $5,558,233.95, 
(3)Public Law 111-117 a total of $3,763,767.95, and (4)Public Law 112-10 a total of $2,405,148.61; and;  
(e)Next Generation High-Speed Rail accounts totaling $3,019,483.21 appropriated by the following public laws are hereby permanently rescinded: (1)Public Law 104-50 a total of $610,807.00,  
(2)Public Law 104-205 a total of $5,963.71, (3)Public Law 105-66 a total of $1,218,742.47, 
(4)Public Law 105-277 a total of $17,097.00, (5)Public Law 106-69 a total of $1,005,969.00, 
(6)Public Law 108-7 a total of $43,951.57, (7)Public Law 108-199 a total of $24,263.48, and 
(8)Public Law 108-447 a total of $92,688.98. Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $121,052,000, of which $15,000,000 shall remain available until September 30, 2022, and up to $1,000,000 shall be available to carry out the provisions of section 5326 of such title: Provided, That upon submission to the Congress of the fiscal year 2022 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on Capital Investment Grants, including proposed allocations for fiscal year 2022.Transit formula grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, $16,595,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, shall not exceed total obligations of $15,945,200,000 in fiscal year 2021: Provided further, That the Federal share of the cost of activities carried out under 49 U.S.C. section 5312 shall not exceed 80 percent, except that if there is substantial public interest or benefit, the Secretary may approve a greater Federal share: Provided further, That until September 30, 2021, for amounts subject to the obligation limitation under this heading during fiscal year 2021, the Federal share of costs for any grant made for activities undertaken pursuant to chapter 53 of title 49, United States Code, shall be, at the option of the recipient, up to 100 percent but solely for funds that have not been obligated to a grant prior to September 30, 2020: Provided further, That the preceding proviso shall not apply to grants made pursuant to a competitive application process in fiscal year 2021 or any prior fiscal year: Provided further, That not including any amounts provided under the heading Transit Infrastructure Grants in title XII of division B of the CARES Act (Public Law 116–136), an urbanized area or State may obligate not more than 50 percent of its unobligated balances authorized under sections 5305, 5307, 5310, 5311, 5329(e)(6), 5335, 5337, 5339, and 5340 of title 49, United States Code, as of September 30, 2020, under this proviso.Transit infrastructure grantsFor an additional amount for buses and bus facilities grants under section 5339 of title 49, United States Code, low or no emission grants under section 5339(c) of such title, the passenger ferry grant program as authorized under section 5307(h) of such title, and the demonstration and deployment of innovative mobility solutions as authorized under section 5312 of such title, $510,000,000, to remain available until expended: Provided, That of the amounts made available under this heading— 
(1)$374,000,000 shall be available for the buses and bus facilities competitive grants as authorized under section 5339(b) of title 49, United States Code: Provided, That activities that increase green space surrounding a bus transportation hub structure are eligible for a grant under this paragraph: Provided further, That the minimum grant award shall be not less than $1,000,000; 
(2)$125,000,000 shall be available for the low or no emission grants as authorized under section 5339(c) of title 49, United States Code: Provided, That the minimum grant award shall be not less than $1,250,000; 
(3)$10,000,000 shall be available for the passenger ferry grant program as authorized under section 5307(h) of title 49, United States Code: Provided, That the funds provided under this heading shall only be available for low or zero-emission ferries or ferries using electric battery or fuel cell components and the infrastructure to support such ferries; and 
(4)$1,000,000 shall be shall be available for the demonstration and deployment of innovative mobility solutions as authorized under section 5312 of title 49, United States Code: Provided, that such amounts shall be available for competitive grants or cooperative agreements for the development of software to facilitate the provision of demand-response public transportation service that dispatches public transportation fleet vehicles through riders mobile devices or other advanced means: Provided further, That the Secretary shall evaluate the potential for software developed with grants or cooperative agreements to be shared for use by public transportation agencies:  
Provided further, That the Federal share of the costs for which any grant is made under this heading shall be, at the option of the recipient, up to 100 percent: 
Provided further, That amounts made available under this heading shall be derived from the general fund and shall not be subject to any limitation on obligation for transit programs set forth in any Act.Technical assistance and trainingFor necessary expenses to carry out section 5314 of title 49, United States Code, $7,000,000, to remain available until September 30, 2022: Provided, That the assistance provided under this heading does not duplicate the activities of section 5311(b) or section 5312 of title 49, United States Code. Capital investment grantsFor necessary expenses to carry out fixed guideway capital investment grants under section 5309 of title 49, United States Code, and section 3005(b) of the Fixing America's Surface Transportation Act (49 U.S.C. 5309 note), $2,175,000,000, to remain available until September 30, 2024: Provided, That of the amounts made available under this heading, $1,848,000,000 shall be allocated by December 31, 2022: Provided further, That of the amounts made available under this heading, $1,250,000,000 shall be available for projects authorized under section 5309(d) of title 49, United States Code, $525,000,000 shall be available for projects authorized under section 5309(e) of title 49, United States Code, $300,000,000 shall be available for projects authorized under section 5309(h) of title 49, United States Code, and $100,000,000 shall be available for projects authorized under section 3005(b) of the Fixing America’s Surface Transportation Act (49 U.S.C. 5309 note): Provided further, That funds made available under this heading in this or any other Act may be available for amendments to current full-funding grant agreements that require additional Federal funding as a result of coronavirus: Provided further, That the Secretary shall continue to administer the capital investment grants program in accordance with the procedural and substantive requirements of section 5309 of title 49, United States Code, of section 3005(b) of the Fixing America's Surface Transportation Act (49 U.S.C. 5309 note), and of section 5309(i) of title 49, United States Code: Provided further, That projects that receive a grant agreement under the Expedited Project Delivery for Capital Investment Grants Pilot Program under section 3005(b) of the Fixing America’s Surface Transportation Act (49 U.S.C. 5309 note) shall be deemed eligible for funding provided for projects under section 5309 of title 49, United States Code, without further evaluation or rating under such section: Provided further, That such funding shall not exceed the Federal share under section 3005(b).Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants: Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of division B of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432).Administrative provisions—federal transit administration(including rescissions) 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading Capital Investment Grants of the Federal Transit Administration for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2024, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2019, for any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 163.None of the funds made available by this Act or any other Act shall be used to adjust apportionments or withhold funds from apportionments pursuant to section 9503(e)(4) of the Internal Revenue Code of 1986 (26 U.S.C. 9503(e)(4)). 
164.An eligible recipient of a grant under section 5339(c) may submit an application in partnership with other entities, including a transit vehicle manufacturer, that intend to participate in the implementation of a project under section 5339(c) of title 49, United States Code, and a project awarded with such partnership shall be treated as satisfying the requirement for a competitive procurement under section 5325(a) of title 49, United States Code, for the named entity. 165.None of the funds made available by this Act or any other Act shall be used to impede or hinder project advancement or approval for any project seeking a Federal contribution from the capital investment grant program of greater than 40 percent of project costs as authorized under section 5309 of title 49, United States Code. 
166.None of the funds made available by this Act may be used for the implementation or furtherance of new policies detailed in the Dear Colleague letter distributed by the Federal Transit Administration to capital investment grant program project sponsors on June 29, 2018. 167.None of the funds made available in this Act may be used by the Department of Transportation to implement any policy that requires a capital investment grant project to receive a medium or higher project rating before taking actions to finalize an environmental impact statement. 
168.Of the unobligated amounts made available for prior fiscal years to Formula Grants in Treasury Account 69-X-1129, a total of $1,606,849 are hereby permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
169.Of the unobligated amounts made available for the Job Access and Reverse Commute program, as authorized by Public Law 105–178, as amended, a total of $320,230 are hereby permanently rescinded. 169A.Of the unobligated amounts made available for Research, Training, and Human Resources, as authorized by Public Law 95–599, as amended, a total of $31,634 are hereby permanently rescinded. 
Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs set forth in the Corporation’s budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital infrastructure activities on portions of the Saint Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $40,000,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238): Provided, That of the amounts made available under this heading, not less than $15,800,000 shall be for the seaway infrastructure program.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet as authorized under chapter 531 of title 46, United States Code, to serve the national security needs of the United States, $314,007,780, to remain available until expended.Cable security fleet programFor necessary expenses to establish and maintain a fleet of United States-documented cable vessels as authorized under chapter 532 of title 46, United States Code, to meet the national security requirements of the United States, $10,000,000, to remain available until expended.Operations and training(including transfer of funds)For necessary expenses of operations and training activities authorized by law, $161,417,000: Provided, That of the amounts made available under this heading— 
(1)$82,289,000, to remain available until September 30, 2022, shall be for the operations of the United States Merchant Marine Academy; (2)$5,500,000, to remain available until expended, shall be for facilities maintenance and repair, and equipment, at the United States Merchant Marine Academy; 
(3)$3,000,000, to remain available until September 30, 2022, shall be for the Maritime Environmental and Technical Assistance program authorized under section 50307 of title 46, United States Code; and (4)$14,775,000, to remain available until expended, shall be for the Short Sea Transportation Program (America’s Marine Highways) to make grants for the purposes authorized under paragraphs (1) and (3) of section 55601(b) of title 46, United States Code: 
Provided further, That not later than 120 days after the date of enactment of this Act, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (46 U.S.C. 51301 note): 
Provided further, That available balances under this heading for the Short Sea Transportation Program (America’s Marine Highways) from prior year recoveries shall be available to carry out activities authorized under paragraphs (1) and (3) of section 55601(b) of title 46, United States Code: 
Provided further, That for amounts made available under paragraphs (3) and (4) of the first proviso, the Secretary of Transportation shall make grants not later than 180 days after the date of enactment of this Act in such amounts as the Secretary determines: Provided further, That any unobligated balances and obligated balances not yet expended from previous appropriations under this heading for programs and activities supporting State Maritime Academies shall be transferred to and merged with the appropriations for Maritime Administration—State Maritime Academy Operations and shall be made available for the same purposes as the appropriations for Maritime Administration—State Maritime Academy Operations. State maritime academy operations For necessary expenses of operations, support, and training activities for State Maritime Academies, $431,700,000: Provided, That of the amounts made available under this heading— 
(1)$30,500,000, to remain available until expended, shall be for maintenance, repair, life extension, marine insurance, and capacity improvement of National Defense Reserve Fleet training ships in support of State Maritime Academies, of which $8,000,000, to remain available until expended, shall be for expenses related to training mariners for costs associated with training vessel sharing pursuant to section 51504(g)(3) of title 46, United States Code, for costs associated with mobilizing, operating, and demobilizing the vessel, including travel costs for students, faculty, and crew, the costs of the general agent, crew costs, fuel, insurance, operational fees, and vessel hire costs, as determined by the Secretary; (2)$389,000,000, to remain available until expended, shall be for the National Security Multi-Mission Vessel Program, including funds for construction, planning, administration, and design of school ships; 
(3)$2,400,000, to remain available until September 30, 2022, shall be for the Student Incentive Program; (4)$3,800,000, to remain available until expended, shall be for training ship fuel assistance; and 
(5)$6,000,000, to remain available until September 30, 2022, shall be for direct payments for State Maritime Academies.Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, $20,000,000, to remain available until expended.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $5,000,000, to remain available until expended.Maritime guaranteed loan (title xi) program account(including transfer of funds)For administrative expenses to carry out the guaranteed loan program, $3,000,000, which shall be transferred to and merged with the appropriations for Maritime Administration—Operations and Training.Port infrastructure development programTo make grants to improve port facilities as authorized under section 50302(c) of title 46, United States Code, $300,000,000, to remain available until expended: Provided, That projects eligible for amounts made available under this heading shall be projects for coastal seaports, inland river ports, or Great Lakes ports: Provided further, That of the amounts made available under this heading, not less than $275,000,000 shall be for coastal seaports or Great Lakes ports: Provided further, That the Maritime Administration shall distribute amounts made available under this heading as discretionary grants to port authorities or commissions or their subdivisions and agents under existing authority, as well as to a State or political subdivision of a State or local government, a Tribal government, a public agency or publicly chartered authority established by 1 or more States, a special purpose district with a transportation function, a multistate or multijurisdictional group of entities, or a lead entity described above jointly with a private entity or group of private entities: Provided further, That projects eligible for amounts made available under this heading shall be designed to improve the safety, efficiency, or reliability of the movement of goods into, out of, around, or within a port and located— 
(1)within the boundary of a port, or (2)outside the boundary of a port, and directly related to port operations, or to an intermodal connection to a port: 
Provided further, That project awards eligible under this heading shall be only for— 
(1)port gate improvements; (2)road improvements both within and connecting to the port; 
(3)rail improvements both within and connecting to the port; (4)berth improvements (including docks, wharves, piers and dredging incidental to the improvement project); 
(5)fixed landside improvements in support of cargo operations (such as silos, elevators, conveyors, container terminals, Ro/Ro structures including parking garages necessary for intermodal freight transfer, warehouses including refrigerated facilities, lay-down areas, transit sheds, and other such facilities); (6)utilities necessary for safe operations (including lighting, stormwater, and other such improvements that are incidental to a larger infrastructure project); or 
(7)a combination of activities described above: Provided further, That the Federal share of the costs for which an amount is provided under this heading shall be up to 80 percent: Provided further, That section 50302(c)(6)(B)(i) of title 46, United States Code, shall not apply to amounts made available under this heading: Provided further, That for grants awarded under this heading, the minimum grant size shall be $1,000,000: Provided further, That for grant awards less than $10,000,000, the Secretary shall prioritize ports that handled less than 10,000,000 short tons in 2017, as identified by the Corps of Engineers: Provided further, That for grant awards less than $10,000,000, the Secretary may increase the Federal share of costs above 80 percent: Provided further, That the proceeds of Federal credit assistance under chapter 6 of title 23, United States Code, or sections 501 through 504 of the Railroad and Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210) shall be considered to be part of the non-Federal share of project costs if the loan is repayable from non-Federal funds, unless otherwise requested by the project sponsor: Provided further, That not to exceed 2 percent of the amounts made available under this heading shall be available for necessary costs of grant administration.Administrative provisions—maritime administration 170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be deposited into the Treasury as miscellaneous receipts. 
171.For fiscal year 2021, in addition to payments made pursuant to 53106 of title 46, United States Code, the Secretary shall pay to the contractor for an operating agreement entered into pursuant to chapter 531 of title 46, United States Code, for each vessel that is covered by such operating agreement as of the date of enactment of this Act, an amount equal to $500,000: Provided, That payments authorized by this section shall be paid not later than 60 days after the date of enactment of this Act: Provided further, That any unobligated balances remaining from the amounts made available for payments under the heading Maritime Administration—Maritime Security Program in any prior Act may be used for such payments. Pipeline and hazardous materials safety administration Operational expensesFor necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $25,715,000, of which $1,500,000 shall remain available until September 30, 2023.Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $62,000,000, to remain available until September 30, 2023: Provided, That up to $800,000 in fees collected under section 5108(g) of title 49, United States Code, shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund)(oil spill liability trust fund)For expenses necessary to carry out a pipeline safety program, as authorized by section 60107 of title 49, United States Code, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990 (Public Law 101–380), $173,000,000, to remain available until September 30, 2023, of which $23,000,000 shall be derived from the Oil Spill Liability Trust Fund; of which $140,000,000 shall be derived from the Pipeline Safety Fund; and of which $10,000,000 shall be derived from fees collected under section 60302 of title 49, United States Code, and deposited in the Underground Natural Gas Storage Facility Safety Account for the purpose of carrying out section 60141 of title 49, United States Code: Provided, That not less than $1,058,000 of the amounts made available under this heading shall be for the One-Call State grant program.Emergency preparedness grants(limitation on obligations)(emergency preparedness fund)For expenses necessary to carry out the Emergency Preparedness Grants program, not more than $28,318,000 shall remain available until September 30, 2023, from amounts made available by section 5116(h) and subsections (b) and (c) of section 5128 of title 49, United States Code: Provided, That notwithstanding section 5116(h)(4) of title 49, United States Code, not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: Provided further, That notwithstanding subsections (b) and (c) of section 5128 of title 49, United States Code, and the limitation on obligations provided under this heading, prior year recoveries recognized in the current year shall be available to develop and deliver hazardous materials emergency response training for emergency responders, including response activities for the transportation of crude oil, ethanol, flammable liquids, and other hazardous commodities by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format: Provided further, That the prior year recoveries made available under this heading shall also be available to carry out sections 5116(a)(1)(C), 5116(h), 5116(i), and 5107(e) of title 49, United States Code.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $98,150,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation.General provisions—Department of transportation 
180. 
(a)During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code. (b)During the current fiscal year, applicable appropriations to the Department and its operating administrations shall be available for the purchase, maintenance, operation, and deployment of unmanned aircraft systems that advance the missions of the Department of Transportation or an operating administration of the Department of Transportation. 
(c)Any unmanned aircraft system purchased, procured, or contracted for by the Department prior to the date of enactment of this Act shall be deemed authorized by Congress as if this provision was in effect when the system was purchased, procured, or contracted for. 181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
182. 
(a)No recipient of amounts made available by this Act shall disseminate personal information (as defined in section 2725(3) of title 18, United States Code) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in section 2725(1) of title 18, United States Code, except as provided in section 2721 of title 18, United States Code, for a use permitted under section 2721 of title 18, United States Code. (b)Notwithstanding subsection (a), the Secretary shall not withhold amounts made available by this Act for any grantee if a State is in noncompliance with this provision. 
183.None of the funds made available by this Act shall be available for salaries and expenses of more than 125 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation. 
184.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to section 20105 of title 49, United States Code. 185. (a)None of the funds made available by this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, cooperative agreement, or discretionary grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, cooperative agreement, or full funding grant agreement is announced by the Department or its operating administrations: Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: Provided further, That no notification shall involve funds that are not available for obligation. 
(b)In addition to the notification required in subsection (a), none of the funds made available by this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, cooperative agreement, or discretionary grant unless the Secretary of Transportation provides the House and Senate Committees on Appropriations a comprehensive list of all such loans, loan guarantees, lines of credit, cooperative agreements, or discretionary grants that will be announced not less the 3 full business days before such announcement: Provided, That the Department of Transportation shall provide the list required in this subsection prior to the notification required in subsection (a): Provided further, That the requirement to provide a list in this subsection does not apply to any quick release of funds from the emergency relief program: Provided further, That no list shall involve funds that are not available for obligation. 
186.Rebates, refunds, incentive payments, minor fees, and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 187.Amounts made available by this Act or any prior Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments: Provided, That amounts made available by this Act shall be available until expended; and 
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002 (Public Law 107–300), as amended by the Improper Payments Elimination and Recovery Act of 2010 (Public Law 111–204) and Improper Payments Elimination and Recovery Improvement Act of 2012 (Public Law 112–248), and Fraud Reduction and Data Analytics Act of 2015 (Public Law 114–186): Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to depositing such recovery in the Treasury, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(e)(2) of the Improper Payments Elimination and Recovery Act of 2010 (Public Law 111–204). 
188.Notwithstanding any other provision of law, if any funds provided by or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of such reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and such reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations:  Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days after the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
189.Funds appropriated by this Act to the operating administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable operating administration or administrations. 190.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media. 
191.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 or title 23 of the United States Code utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: (1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction; 
(2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and (3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program. 
192.The Secretary of Transportation shall coordinate with the Secretary of Homeland Security to ensure that best practices for Industrial Control Systems Procurement are up-to-date and shall ensure that systems procured with funds provided under this title were procured using such practices. 193.Notwithstanding the Department of Transportation Appropriations Act, 2010 (Public Law 111–117), de-obligated funds associated with Cooperative Agreement No. FR-HSR-0118-12-01-01 may not be made available for any purpose, including award, transfer, or obligation to any other program or recipient, until the final determination of any litigation concerning such funds. 
194.None of the funds made available by this Act shall be available to consolidate governmental affairs activities across the Department of Transportation in the Office of Governmental Affairs in the Office of the Secretary or public affairs activities across the Department of Transportation in the Office of Public Affairs in the Office of the Secretary: Provided, That the operating administrations of the Department of Transportation shall not transfer personnel to the Office of Governmental Affairs in the Office of the Secretary or the Office of Public Affairs in the Office of the Secretary. 
This title may be cited as the Department of Transportation Appropriations Act, 2021. IIDepartment of housing and urban developmentManagement and administrationExecutive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $15,000,000, to remain available until September 30, 2022:  Provided, That not to exceed $20,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary of Housing and Urban Development (in this title “the Secretary”) may determine: Provided further, That the Secretary shall issue the report required by House Report 114-129 not later than 30 days after the date of enactment of this Act: Provided further, that such report shall include (1) the Department's strategy for continuing to ensure that lesbian, gay, bisexual, and transgender individuals have access to Department of Housing and Urban Development (in this title the “Department” or “HUD”) programs for which they are eligible, to be provided by the Office of Fair Housing and Equal Opportunity; and (2) the plan for disseminating this information to public housing agencies, to be provided by the Office of Public and Indian Housing: Provided further, That the amount made available under this heading for the “Office of the Secretary” shall be reduced by $10,000 for each day after the date that is 30 days after enactment of this Act that such report has not been submitted to the Congress.Administrative support officesFor necessary salaries and expenses for Administrative Support Offices, $600,000,000, to remain available until September 30, 2022: Provided, That of the amounts made available under this heading— 
(1)not to exceed $71,576,000 shall be available for the Office of the Chief Financial Officer; (2)not to exceed $109,044,000 shall be available for the Office of the General Counsel, of which not less than $18,700,000 shall be for the Departmental Enforcement Center; 
(3)not to exceed $286,258,000 shall be available for the Office of the Assistant Secretary for Administration, of which not less than $20,000,000 shall be for modernizing the Weaver Building and space consolidation, to remain available until September 30, 2023; (4)not to exceed $65,200,000 shall be available for the Office of Field Policy and Management; 
(5)not to exceed $4,535,000 shall be available for the Office of Departmental Equal Employment Opportunity; and (6)not less than $63,387,000 shall be available for the Office of the Chief Information Officer:  
Provided further, That funds made available under this heading may be used for necessary administrative and non-administrative expenses of the Department, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code: 
Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: 
Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: 
Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress: 
Provided further , That none of the funds made available under this heading for the Office of the Chief Financial Officer for the financial transformation initiative shall be available for obligation until after the Secretary publishes the necessary administrative requirements for amounts made available to provide enhanced or improved electrical power systems under the heading Department of Housing and Urban Development—Community Development Fund in Public Law 115–123: 
Provided further, That only after the terms and conditions of the preceding proviso have been met, not more than 10 percent of the funds made available under this heading for the Office of the Chief Financial Officer for the financial transformation initiative may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that includes the financial and internal control capabilities to be delivered and the mission benefits to be realized, key milestones to be met, and the relationship between the proposed use of funds made available under this heading and the projected total cost and scope of the initiative.Program officesFor necessary salaries and expenses for Program Offices, $909,595,000, to remain available until September 30, 2022: Provided, That of the amounts made available under this heading— 
(1)not to exceed $245,000,000 shall be available for the Office of Public and Indian Housing; (2)not to exceed $138,290,000 shall be available for the Office of Community Planning and Development; 
(3)not to exceed $400,000,000 shall be available for the Office of Housing, of which not less than $12,300,000 shall be for the Office of Recapitalization; (4)not to exceed $35,443,000 shall be available for the Office of Policy Development and Research; 
(5)not less than $81,000,000 shall be available for the Office of Fair Housing and Equal Opportunity; and (6)not less than $9,862,000 shall be available for the Office of Lead Hazard Control and Healthy Homes.Working capital fund(including transfer of funds)For the working capital fund for the Department (the Fund), pursuant, in part, to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), amounts transferred to the Fund under this heading, including reimbursements pursuant to section 7(f), shall be available only for Federal shared services used by offices and agencies of the Department, and for any such portion of any office or agency's information technology customer devices and support; talent management; printing; records management; space renovation; furniture; or supply services the Secretary has determined shall be provided through the Fund, and for the operational expenses of the Fund: Provided, That amounts from the Fund shall not be available to provide services not specifically authorized under this heading: Provided further, That upon a determination by the Secretary that any other service (or portion thereof) authorized under this heading shall be provided through the Fund, amounts made available under this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Offices, and Government National Mortgage Association, for such services shall be transferred to the Fund, to remain available until expended: Provided further, That the Secretary shall notify the House and Senate Committees on Appropriations of its plans for executing such transfers at least 15 days in advance of such transfers:  Provided further, That the Secretary may transfer not to exceed an additional $10,000,000, in aggregate, from all such appropriations, to be merged with the Fund and to remain available until expended for any purpose under this heading.Public and indian housingTenant-based rental assistanceFor activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (in this title the Act), not otherwise provided for, $21,739,312,000, to remain available until expended, which shall be available on October 1, 2020 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2020), and $4,000,000,000, to remain available until expended, which shall be available on October 1, 2021: Provided, That the amounts made available under this heading are provided as follows: 
(1)$22,852,000,000 shall be for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act and as authorized under 613(b) of the Cranston-Gonzales National Affordable Housing Act (12 U.S.C. 4125(b))) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary shall for the calendar year 2021 funding cycle, provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection and Choice Neighborhoods vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease that exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the Moving to Work (in this title MTW) demonstration, which shall instead be governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary not to exceed the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the succeeding provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budgets by the latter of 60 days after enactment of this Act or March 1, 2021: Provided further, That the Secretary may extend the notification period under the preceding proviso with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the preceding provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2021 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD-held programmatic reserves (in accordance with VMS data in calendar year 2020 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies' calendar year 2021 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the preceding two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $100,000,000 shall be available only: (A) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (B) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (C) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD-VASH) vouchers under section 8(o)(19) of the Act; (D) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding; (E) for adjustments in the allocations for public housing agencies that (i) are leasing a lower-than-average percentage of their authorized vouchers, (ii) have low amounts of budget authority in their net restricted assets accounts and HUD-held programmatic reserves, relative to other agencies, and (iii) are not participating in the Moving to Work demonstration, to enable such agencies to lease more vouchers; and (F) for public housing agencies that have experienced increased costs or loss of units in an area for which the President declared a disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.): Provided further, That the Secretary shall allocate amounts under the preceding proviso based on need, as determined by the Secretary;  
(2)$125,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in properties financed under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) between 1959 and 1974 that are refinanced pursuant to Public Law 106–569 or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: Provided further, That of the amounts provided in this paragraph, at least $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of: (A) the maturity of a HUD-insured, HUD-held, or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (B) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (C) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: Provided further, That such tenant protection assistance made available under the preceding proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t), (o)(13)): Provided further, That the Secretary shall issue guidance to implement the preceding provisos, including requirements for defining eligible at-risk households within 60 days of the enactment of this Act: Provided further, That any tenant protection voucher made available from amounts provided in this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall terminate: Provided further, That the Secretary may provide section 8 rental assistance from amounts provided in this paragraph for units assisted under a project-based subsidy contract funded under the Project-Based Rental Assistance heading under this title if the owner has received a Notice of Default and the units pose an imminent health and safety risk to residents: Provided further, That to the extent that the Secretary determines that such units are not feasible for continued rental assistance payments or transfer of the subsidy contract associated with such units to another project or projects and owner or owners, any remaining amounts associated with such units under such contract shall be recaptured and used to reimburse amounts used under this paragraph for rental assistance under the preceding proviso; 
(3)$2,154,812,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $30,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, HUD-VASH vouchers, and other special purpose incremental vouchers: Provided, That not less than $2,124,812,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2021 funding cycle based on section 8(q) of the Act (and related appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts provided in this paragraph are insufficient to pay the amounts determined under the preceding proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the preceding proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the preceding proviso: Provided further, That amounts provided in this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities;  
(4)$310,000,000 shall be for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers under this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading: Provided further, That up to $10,000,000 shall be available only (A) for adjustments in the allocations for public housing agencies, after applications for such an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in Mainstream renewal costs resulting from unforeseen circumstances, and (B) for public housing agencies that despite taking reasonable cost saving measures, as determined by the Secretary, would otherwise be required to terminate the rental assistance for Mainstream families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts under the preceding proviso based on need, as determined by the Secretary: Provided further, That upon turnover, section 811 special purpose vouchers funded under this heading in this or prior Acts, or under any other heading in prior Acts, shall be available for non-elderly persons with disabilities; 
(5)$2,500,000 shall be for rental assistance and associated administrative fees for the Tribal HUD–VASH program to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or other Indian areas: Provided, That amounts provided in this paragraph shall be made available for renewal grants to recipients that received assistance under prior Acts under the Tribal HUD–VASH program: Provided further, That the Secretary may specify criteria for renewal grants, including data on the utilization of assistance reported by grant recipients: Provided further, That such assistance shall be administered in accordance with program requirements under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) and modeled after the HUD–VASH program: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts provided in this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such assistance: Provided further, That grant recipients shall report to the Secretary on utilization of such rental assistance and other program data, as prescribed by the Secretary: Provided further, That the Secretary may reallocate, as determined by the Secretary, amounts returned or recaptured from awards under the Tribal HUD-VASH program under prior Acts to existing recipients under the Tribal HUD-VASH program; 
(6)$20,000,000 shall be for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary shall make such funding available, notwithstanding section 203 of this title (competition provision), to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds provided in this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turnover; 
(7)$25,000,000 shall be for the family unification program authorized under section 8(x) of the Act: Provided, That the amounts provided in this paragraph shall be provided as follows: 
(A)$5,000,000 shall be for new incremental voucher assistance: Provided, That the assistance made available under this subparagraph shall continue to remain available for family unification upon turnover; and 
(B)$20,000,000 shall be for new incremental voucher assistance to assist eligible youths as defined by such section 8(x)(2)(B): Provided, That assistance made available under this subparagraph shall continue to remain available for such eligible youths upon turnover: Provided further, That of the total amount made available under this subparagraph, up to $10,000,000 shall be available on a noncompetitive basis to public housing agencies that partner with public child welfare agencies to identify such eligible youths, that request such assistance to timely assist such eligible youths, and that meet any other criteria as specified by the Secretary: Provided further, That the Secretary shall review utilization of the assistance made available under the preceding proviso, at an interval to be determined by the Secretary, and unutilized voucher assistance that is no longer needed shall be recaptured by the Secretary and reallocated pursuant to the preceding proviso: Provided further, That for any public housing agency administering voucher assistance appropriated in a prior Act under the family unification program, or made available and competitively selected under this paragraph, that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such specified program or eligible youths, as applicable; and 
(8)$250,000,000 shall be for incremental rental voucher assistance under section 8(o) of the United States Housing Act of 1937 for use by individuals and families who are homeless, as defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)), at risk of homelessness, as defined in section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)), or fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking or for veterans and families that include a veteran family member: Provided, That of such amount not less than $40,000,000 shall be available for individuals and families who are fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking, and not less than $40,000,000 shall be available for veterans and families that include a veteran family member: Provided further, That the Secretary shall make such funding available, notwithstanding section 203 of this title (competition provision) to public housing agencies that partner with eligible Continuums of Care or other entities as designated by the Secretary, based on geographical need of such assistance, public housing agency administrative performance, and other factors as specified by the Secretary: Provided further, That, the Secretary shall give preference to applicants that demonstrate a strategy to coordinate assistance with services available in the community: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision or statute or regulation that the Secretary administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That none of the funds provided in this paragraph may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing or other services: Provided further, That the Secretary shall issue guidance to implement the preceding proviso.The Secretary shall separately track all special purpose vouchers funded under this heading. Housing certificate fund(including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2021 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior fiscal years that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the Act (42 U.S.C. 1437g) $3,180,000,000, to remain available until September 30, 2024: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2021, the Secretary may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future:  Provided further, That of the total amount made available under this heading, up to $23,000,000 shall be to support ongoing public housing financial and physical assessment activities: Provided further, That of the total amount made available under this heading, up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $74,650,000 shall be available for the Secretary to make grants, notwithstanding section 203 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity and needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2021, of which $34,650,000 shall be available for public housing agencies under administrative and judicial receiverships or under the control of a Federal monitor: Provided further, That of the amount made available under the preceding proviso, not less than $20,000,000 shall be for safety and security measures: Provided further, That in addition to the amount in the preceding proviso for such safety and security measures, any amounts that remain available, after all applications received on or before September 30, 2022, for emergency capital needs have been processed, shall be allocated to public housing agencies for such safety and security measures: Provided further, That with respect to amounts made available under this heading, the limitation in section 9(g)(1) of the Act shall be applied by substituting 25 percent for the percentage specified in such section: Provided further, That the Secretary may waive the limitation in the preceding proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the preceding proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2021 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act: Provided further, That of the total amount provided under this heading, $125,000,000 shall be for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards and other housing-related hazards including carbon monoxide (including for activities supporting the installation and replacement of carbon monoxide alarms or of combination smoke detector-carbon monoxide alarm devices) and mold in public housing: Provided further, That of the amounts available under the preceding proviso, not less than $25,000,000 shall be for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards in public housing by carrying out the activities of risk assessments, abatement, and interim controls (as those terms are defined in section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b)): Provided further, That of the total amount made available under this heading, up to $30,000,000 shall be available until September 30, 2023 for competitive grants to public housing agencies (in this title PHAs), including agencies participating in the MTW demonstration, for full lead service line replacement, with eligibility limited to PHAs where the relevant public water system will undergo or has recently undertaken a comprehensive water main replacement program: Provided further, That for purposes of environmental review, a grant under the preceding three provisos shall be considered funds for projects or activities under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) for purposes of section 26 of such Act (42 U.S.C. 1437x) and shall be subject to the regulations implementing such section: Provided further, That for funds made available under the preceding four provisos, the Secretary shall allow a PHA to apply for up to 20 percent of the funds made available under the first two of such provisos and prioritize need when awarding grants: Provided further, That $5,000,000 of the amounts made available under this heading shall be for a radon testing and mitigation resident safety demonstration program (the radon demonstration) in public housing: Provided further, That the testing method, mitigation method, or action level used under the radon demonstration shall be as specified by applicable State or local law, if such law is more protective of human health or the environment than the method or level specified by the Secretary: Provided further, That $25,000,000 of the amounts made available under this heading shall be for competitive grants to public housing agencies for the installation of automatic sprinkler systems.Public housing operating fundFor 2021 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,649,000,000, to remain available until September 30, 2022: Provided, That of the total amount made available under this heading, $25,000,000 shall be available to the Secretary to allocate pursuant to a need-based application process notwithstanding section 203 of this title and not subject to the Operating Fund formula under part 990 of title 24, Code of Federal Regulations to public housing agencies that experience financial insolvency, as determined by the Secretary: Provided further, That after all such insolvency needs are met, the Secretary may distribute any remaining funds to all public housing agencies on a pro-rata basis pursuant to the Operating Fund formula under part 990 of title 24, Code of Federal Regulations. Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $250,000,000, to remain available until September 30, 2023: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing: Provided further, That the use of funds made available under this heading shall not be deemed to be for public housing notwithstanding section 3(b)(1) of such Act: Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, tribal entities, public housing agencies, and nonprofit organizations: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants made with amounts available under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided under this heading, not less than $125,000,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations, including assisted housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: Provided further, That not more than $5,000,000 of funds made available under this heading may be provided as grants to undertake comprehensive local planning with input from residents and the community: Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated: Provided further, That the Secretary shall issue the Notice of Funding Availability for funds made available under this heading not later than 90 days after enactment of this Act: Provided further, That the Secretary shall make grant awards not later than one year after the date of enactment of this Act in such amounts that the Secretary determines: Provided further, That notwithstanding section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)), the Secretary may, until September 30, 2024, obligate any available unobligated balances made available under this heading in this or any prior Act.Self-sufficiency programsFor activities and assistance related to Self-Sufficiency Programs, to remain available until September 30, 2024, $155,000,000: Provided, That the amounts made available under this heading are provided as follows: 
(1)$105,000,000 shall be for the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u), to promote the development of local strategies to coordinate the use of assistance under sections 8 and 9 of such Act with public and private resources, and to enable eligible families to achieve economic independence and self-sufficiency: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements for, the requirements under subsections (b)(3), (b)(4), (b)(5), or (c)(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: Provided further, That an owner or sponsor of a multifamily property receiving project-based rental assistance under section 8 shall be eligible to receive awards from the Secretary under this paragraph to support family self-sufficiency coordinators: Provided further, That owners or sponsors of a multifamily property receiving project-based rental assistance under section 8 may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the preceding proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program; 
(2) $35,000,000 shall be for the Resident Opportunity and Self-Sufficiency program to provide for supportive services, service coordinators, and congregate services as authorized by section 34 of the United States Housing Act of 1937 (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and (3)$15,000,000 shall be for a Jobs-Plus initiative, modeled after the Jobs-Plus demonstration: Provided, That funding provided in this paragraph shall be available for competitive grants to partnerships between public housing agencies, local workforce investment boards established under section 107 of the Workforce Innovation and Opportunity Act of 2014 (29 U.S.C. 3122), and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants shall demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 (42 U.S.C. 1437a, 1437d), as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso not later than 10 days before the effective date of such notice: Provided further, That amounts made available for the Jobs-Plus initiative in prior acts under the heading Public Housing Capital Fund that remain available or are subsequently recaptured shall be transferred to this account and shall be available for the purposes of this paragraph.Native american programs(including transfer of funds)For activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (“NAHASDA”) (25 U.S.C. 4111 et seq.), title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) with respect to Indian tribes, and related training and technical assistance, $835,000,000, to remain available until September 30, 2025, unless otherwise specified: Provided, That the amounts made available under this heading are provided as follows: 
(1)$646,000,000 shall be for the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That, notwithstanding NAHASDA, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That the Secretary shall notify grantees of their formula allocation not later 60 days after the date of enactment of this Act; 
(2)$2,000,000 shall be for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a): Provided further, That for fiscal year 2021, the Secretary may subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $61,298,904: Provided further, That any unobligated balances, including recaptures and carryover, remaining from amounts appropriated for this purpose under this heading or under the heading Native American Housing Block Grants in prior Acts may be used for costs of such guaranteed notes and other obligations, subject to the limitation under the preceding proviso on the total principal amount of such notes and obligations that may be guaranteed; (3)$110,000,000 shall be for competitive grants under the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That the Secretary shall obligate this additional amount for competitive grants to eligible recipients authorized under NAHASDA that apply for funds: Provided further, That in awarding this additional amount, the Secretary shall consider need and administrative capacity and shall give priority to projects that will spur construction and rehabilitation: Provided further, That a grant funded pursuant to this paragraph shall be in an amount not less than $500,000 and not greater than $10,000,000: Provided further, That up to 1 percent of the amounts made available in this paragraph may be transferred, in aggregate, to Program Offices—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of this additional amount and of additional amounts made available in prior fiscal years, to remain available until September 30, 2026: Provided further, That any amounts transferred pursuant to the preceding proviso in prior Acts may also be used for the purposes described in the preceding proviso; 
(4)$70,000,000 shall be for grants to Indian tribes for carrying out the Indian Community Development Block Grant program under title I of the Housing and Community Development Act of 1974, notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 203 of this Act), up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety: Provided, That not to exceed 20 percent of any grant made with amounts made available in this paragraph shall be expended for planning and management development and administration: Provided further, That amounts made available in this paragraph shall remain available until September 30, 2023; and 
(5)$7,000,000 shall be for providing training and technical assistance to Indian tribes, Indian housing authorities, and tribally designated housing entities to support the inspection of Indian housing units, for contract expertise, and for training and technical assistance related to amounts made available under this heading and other headings in this Act for the needs of Native American families and Indian country: Provided, That of the amounts made available in this paragraph, not less than $2,000,000 shall be for a national organization as authorized under section 703 of NAHASDA (25 U.S.C. 4212): Provided further, That amounts made available in this paragraph may be used, contracted, or competed as determined by the Secretary: Provided further, That notwithstanding chapter 63 of title 31, United States Code (commonly known as the Federal Grant and Cooperative Agreements Act of 1977), the amounts made available in this paragraph may be used by the Secretary to enter into cooperative agreements with public and private organizations, agencies, institutions, and other technical assistance providers to support the administration of negotiated rulemaking under section 106 of NAHASDA (25 U.S.C. 4116), the administration of the allocation formula under section 302 of NAHASDA (25 U.S.C. 4152), and the administration of performance tracking and reporting under section 407 of NAHASDA (25 U.S.C. 4167).Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $1,100,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a): Provided further, That an additional $500,000, to remain available until expended, shall be for administrative contract expenses, including management processes to carry out the loan guarantee program: Provided further, That for fiscal year 2021, the Secretary may subsidize total loan principal, any part of which is to be guaranteed, up to $1,000,000,000: Provided further, That any unobligated balances, including recaptures and carryover, remaining from amounts made available under this heading in prior Acts may be used for costs of such guaranteed loans, subject to the total loan principal guarantee limitation under the preceding proviso.Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221 et seq.), $4,000,000, to remain available until September 30, 2025: Provided, That notwithstanding section 812(b) of such Act, the Department of Hawaiian Home Lands may not invest grant amounts made available under this heading in investment securities and other obligations: Provided further, That amounts made available under this heading in this and prior fiscal years may be used to provide rental assistance to eligible Native Hawaiian families both on and off the Hawaiian Home Lands, notwithstanding any other provision of law.Community planning and developmentHousing opportunities for persons with aidsFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $430,000,000, to remain available until September 30, 2022, except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2023: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(5) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fundFor carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (42 U.S.C. 5301 et seq.)(in this heading the Act), $3,525,000,000, to remain available until September 30, 2023, unless otherwise specified: Provided, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds made available under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits, or non-Federal considerations, but shall use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds made available under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subsection (e)(2) of section 105: Provided further, That of the total amount provided under this heading, $25,000,000 shall be for activities authorized under section 8071 of the SUPPORT for Patients and Communities Act (Public Law 115–271): Provided further, That the funds allocated pursuant to the preceding proviso shall not adversely affect the amount of any formula assistance received by a State under this heading: Provided further, That the Secretary shall allocate the funds for such activities based on the percentages shown in Table 1 of the Notice establishing the funding formula published in Volume 84 of the Federal Register, on page 16027 (April 17, 2019): Provided further, That the Department of Housing and Urban Development shall notify grantees of their formula allocation within 60 days of enactment of this Act: Provided further, That the Office of the Chief Financial Officer of the Department of Housing and Urban Development and the Office of Management and Budget shall submit reports and accompanying briefings no less frequently than monthly, on the status of funds appropriated under this heading in Public Law 115–123, to include the information specified in the report accompanying this Act: Provided further, That, notwithstanding any other provision of law, amounts made available under this heading in Public Law 115–123 shall hereafter be exempt from apportionment under chapter 15 of title 31, United States Code: Provided further, That amounts repurposed pursuant to the preceding proviso that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Community development loan guarantees program account Subject to section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a), during fiscal year 2021, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That such commitment authority funded by fees may be used to guarantee, or make commitments to guarantee, notes or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of such section 108: Provided further, That any State receiving such a guarantee or commitment under the preceding proviso shall distribute all funds subject to such guarantee to the units of general local government in nonentitlement areas that received the commitment. Home investment partnerships programFor the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended (42 U.S.C. 12721 et seq.), $1,700,000,000, to remain available until September 30, 2024: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the Department shall notify grantees of their formula allocations within 60 days after enactment of this Act: Provided further, That section 218(g) of such Act (42 U.S.C. 12748(g)) shall not apply with respect to the right of a jurisdiction to draw funds from its HOME Investment Trust Fund that otherwise expired or would expire in 2016, 2017, 2018, 2019, 2020, 2021, 2022, or 2023 under that section: Provided further, That section 231(b) of such Act (42 U.S.C. 12771(b)) shall not apply to any uninvested funds that otherwise were deducted or would be deducted from the line of credit in the participating jurisdiction's HOME Investment Trust Fund in 2018, 2019, 2020, 2021, 2022, or 2023 under that section. Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996 (42 U.S.C. 12805 note), $60,000,000, to remain available until September 30, 2023: Provided, That of the total amount made available under this heading, $10,000,000 shall be for the Self-Help Homeownership Opportunity Program as authorized under such section 11: Provided further, That of the total amount made available under this heading, $45,000,000 shall be for the second, third, and fourth capacity building entities specified in section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be for rural capacity building activities: Provided further, That of the total amount made available under this heading, $5,000,000 shall be for capacity building by national rural housing organizations having experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofit organizations, local governments, and Indian Tribes serving high need rural communities.Homeless assistance grantsFor assistance under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.), $3,415,000,000, to remain available until September 30, 2023: Provided, That of the amounts made available under this heading— 
(1)not less than $290,000,000 shall be for the Emergency Solutions Grants program authorized under subtitle B of such title IV (42 U.S.C. 11371 et seq.): Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program not later than 60 days after enactment of this Act; 
(2)not less than $2,586,000,000 shall be for the Continuum of Care program authorized under subtitle C of such title IV (42 U.S.C. 11381 et seq.) and the Rural Housing Stability Assistance programs authorized under subtitle D of such title IV (42 U.S.C. 11408): Provided further, That the Secretary shall prioritize funding under the Continuum of Care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: Provided further, That the Secretary shall provide incentives to create projects that coordinate with housing providers and healthcare organizations to provide permanent supportive housing and rapid re-housing services: Provided further, That amounts made available for the Continuum of Care program under this heading in this and prior Acts may be used to competitively or non-competitively renew or replace grants for youth homeless demonstration projects under the Continuum of Care program, notwithstanding any conflict with the requirements of the Continuum of Care program; 
(3)up to $75,000,000 shall be for grants for rapid re-housing projects and supportive service projects providing coordinated entry, and for eligible activities the Secretary determines to be critical in order to assist survivors of domestic violence, dating violence, sexual assault, or stalking, except that the Secretary may make additional grants for such projects and purposes from amounts made available for such Continuum of Care program: Provided further, That such projects shall be eligible for renewal under the Continuum of Care program subject to the same terms and conditions as other renewal applicants; 
(4)up to $7,000,000 shall be for the national homeless data analysis project; (5)up to $82,000,000 shall be for grants for projects awarded to communities for the purpose of providing housing and services to unaccompanied youth who are homeless, as defined in section 103(a)(6) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)(6)) or any other Federal statute, except that the Secretary may make additional grants for such projects and purposes from amounts made available for such Continuum of Care program; 
(6)up to $70,000,000 shall be for Youth Homelessness Systems Planning Grants to support Continuum of Care communities in modernizing youth homelessness responses through systems change and capacity building: (7)up to $10,000,000 shall be for providing technical assistance on improving system responses to youth homelessness and collection, analysis, use, and reporting of data and performance measures under the comprehensive approaches to serve homeless youth, in addition to and in coordination with other technical assistance funds provided under this title; 
(8)$250,000,000 shall be for projects to reduce unsheltered homelessness: Provided further, That in making awards with the amounts provided in this paragraph, the Secretary shall give priority to projects located in areas with high numbers or rates of unsheltered homeless or high rates of increase in the number of unsheltered homeless: Provided further, That the Secretary shall provide incentives to establish projects that coordinate with housing providers, healthcare organizations and social service providers to reduce unsheltered homelessness: Provided further, That none of the funds provided in this paragraph may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing or other services; 
(9)$25,000,000 shall be for competitive grants to nonprofit or governmental entities to provide legal assistance (including assistance related to pretrial activities, trial activities, post-trial activities and alternative dispute resolution) at no cost to eligible low-income tenants at risk of or subject to eviction: Provided further, That in awarding grants under the preceding proviso, the Secretary shall give preference to applicants that will use funds to provide services for residents of census tracts with high rates of eviction, have experience providing no-cost legal assistance to low-income individuals, including those with limited English proficiency or disabilities, and have sufficient capacity to administer such assistance: Provided further, That the Secretary shall ensure, to the extent practicable, that the proportion of eligible tenants living in rural areas who will receive legal assistance with grants funds made available under this section is not less than the overall proportion of eligible tenants who live in rural areas; and 
(10)$20,000,000 shall be for providing technical assistance as authorized under section 405 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361b):  Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under subsection (a) or (b) of section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) to receive services: Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading: Provided further, That for all matching funds requirements applicable to funds made available under this heading for this fiscal year and prior fiscal years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That none of the funds made available under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the Continuum of Care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the Continuum of Care's system performance: Provided further, That any unobligated amounts remaining from funds made available under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Continuum of Care renewals in fiscal year 2021: Provided further, That when awarding funds under the Continuum of Care program, the Secretary shall not deviate from the Fiscal Year 2018 Notice of Funding Availability with respect to the tier 2 funding process, the Continuum of Care application scoring, and, for new projects, the project quality threshold requirements, except as otherwise provided under this Act or as necessary to award all available funds or consider the most recent data from each Continuum of Care: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for the current purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated.Housing programsProject-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (in this heading the Act), not otherwise provided for, $13,051,000,000, to remain available until expended, which shall be available on October 1, 2020 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2020), and $400,000,000, to remain available until expended, which shall be available on October 1, 2021: Provided, That the amounts made available under this heading shall be for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this heading: Provided further, That of the total amounts made available under this heading, not to exceed $350,000,000 shall be for performance-based contract administrators or contractors for section 8 project-based assistance, as such term is defined in subsection (f) of such section: Provided further, That the Secretary may also use such amounts provided in the preceding proviso for performance-based contract administrators or contractors for the administration of: (1) interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); (2) rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); (3) rental assistance payments under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1(f)(2)); (4) project rental assistance contracts for housing for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701(c)(2)); (5) project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); (6) project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (12 U.S.C. 1701q(h)); and (7) loans under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based assistance contracts or for performance-based contract administrators or contractors, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes the Department or a housing finance agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be recaptured for use under this heading and shall be available until expended. Housing for the elderlyFor capital advances, including amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Homeownership and Economic Opportunity Act of 2000 (12 U.S.C. 1701q note), and for supportive services associated with the housing, $893,000,000 to remain available until September 30, 2024: Provided, That of the amount made available under this heading, up to $110,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be recaptured for use for the purposes authorized under this heading and shall remain available until September 30, 2024: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or made available under this heading shall be available for the purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated: Provided further, That of the total amount made available under this heading, up to $14,000,000 shall be used by the Secretary to continue demonstration programs to test housing with services models for the elderly that demonstrate the potential to delay or avoid the need for nursing home care: Provided further, That of the total amount made available under this heading, up to $10,000,000 shall be used to expand the supply of intergenerational dwelling units (as such term is defined in section 202 of the Legacy Act of 2003 (12 U.S.C. 1701q note)) for elderly caregivers raising children.Housing for persons with disabilitiesFor capital advances, including amendments to capital advance contracts, for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act, for project assistance contracts pursuant to subsection (h) of section 202 of the Housing Act of 1959, as added by section 205(a) of the Housing and Community Development Amendments of 1978 (Public Law 95–557: 92 Stat. 2090), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Affordable Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $227,000,000, to remain available until September 30, 2024: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be recaptured for use for the purposes authorized under this heading and shall remain available until September 30, 2024: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be used for the purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated.Housing counseling assistanceFor contracts, grants, and other assistance, excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x), $75,000,000, to remain available until September 30, 2022, of which up to $4,500,000 shall be for administrative contract services: Provided, That grants using amounts made available under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, current and prospective, with respect to property maintenance, financial management and literacy, foreclosure and eviction mitigation, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That amounts made available under this heading may be used to purchase equipment and technology to deliver services through use of the Internet or other electronic or virtual means in response to the public health emergency related to the Coronavirus Disease 2019 (COVID-19) pandemic: Provided further, That for purposes of providing such grants from amounts made available under this heading, the Secretary may enter into multiyear agreements, as appropriate, subject to the availability of annual appropriations.Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $13,000,000, to remain available until expended, of which $13,000,000 shall be derived from the Manufactured Housing Fees Trust Fund (established under section 620(e) of such Act (42 U.S.C. 5419(e)): Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2021 appropriation: Provided further, That the Secretary shall issue a final rule to complete rulemaking initiated by the proposed rule entitled Manufactured Housing Program: Minimum Payments to the States published in the Federal Register on December 16, 2016 (81 Fed. Reg. 91083):  Provided further, That for the dispute resolution and installation programs, the Secretary may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Trust Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620 of such Act, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administrationMutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund (established under section 202(a) of the National Housing Act (12 U.S.C. 1708(a)) shall not exceed $400,000,000,000 in aggregate loan principal, to remain available until September 30, 2022:  Provided, That during fiscal year 2021, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act (12 U.S.C. 1710(g)) shall not exceed $1,000,000: Provided further, That the amount in the preceding proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain available until September 30, 2022: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2021, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000: Provided further, That notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), during fiscal year 2021 the Secretary may insure and enter into new commitments to insure mortgages under section 255 of such Act only to the extent that the net credit subsidy cost for such insurance does not exceed zero: Provided further, That for fiscal year 2021, the Secretary shall not take any action against a lender solely on the basis of compare ratios that have been adversely affected by defaults on mortgages secured by properties in areas where a major disaster was declared in 2017 or 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in aggregate loan principal, any part of which is to be guaranteed, to remain available until September 30, 2022: Provided, That during fiscal year 2021, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $1,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage associationGuarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306(g) of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $1,500,000,000,000 in aggregate principal, to remain available until September 30, 2022: Provided, That $55,500,000, to remain available until September 30, 2022, shall be for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2021, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act (12 U.S.C. 1716 et seq.) shall be credited as offsetting collections to this account.Policy development and researchResearch and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z-1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $118,000,000, to remain available until September 30, 2022: Provided, That with respect to amounts made available under this heading, notwithstanding section 203 of this title, the Secretary may enter into cooperative agreements with philanthropic entities, other Federal agencies, State or local governments and their agencies, Indian tribes, tribally designated housing entities, or colleges or universities for research projects: Provided further, That with respect to the preceding proviso, such partners to the cooperative agreements shall contribute at least a 50 percent match toward the cost of the project: Provided further, That for non-competitive agreements entered into in accordance with the preceding two provisos, the Secretary shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545(a)(4)(C)) with respect to documentation of award decisions: Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan to the House and Senate Committees on Appropriations on how the Secretary will allocate funding for this activity at least 30 days prior to obligation: Provided further, That none of the funds provided under this heading may be available for the doctoral dissertation research grant program. Fair housing and equal opportunityFair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.), and section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a), $80,300,000, to remain available until September 30, 2022: Provided, That grants from amounts made available under this heading shall be awarded not later than 180 days after enactment of this Act: Provided further, That notwithstanding section 3302 of title 31, United States Code, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to develop on-line courses and provide such training: Provided further, That none of the funds made available under this heading may be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $350,000 shall be available to the Secretary for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of lead hazard control and healthy homesLead hazard reduction(including transfer of funds)For the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852), $340,000,000, to remain available until September 30, 2023, of which $70,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 (42 U.S.C. 1701z-1, 1701z-2), which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994 (42 U.S.C. 3547(c)): Provided further, That not less than $95,000,000 of the amounts made available under this heading for the award of grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 shall be provided to areas with the highest lead-based paint abatement needs: Provided further, That of the amounts made available for the Healthy Homes Initiative, $5,000,000 shall be for the implementation of projects in up to 5 communities that are served by both the Healthy Homes Initiative and the Department of Energy Weatherization Assistance Program to demonstrate whether the coordination of Healthy Homes remediation activities with weatherization activities achieves cost savings and better outcomes in improving the safety and quality of homes: Provided further, That $30,000,000 of the amounts made available under this heading shall be for a lead risk assessment demonstration for public housing agencies to conduct lead hazard screenings or lead risk assessments during housing quality standards inspections of units in which a family receiving assistance under section 8(o) of the U.S. Housing Act of 1937 (42 U.S.C. 1437f(o)) resides or expects to reside, and has or expects to have a child under age 6 residing in the unit, while preserving rental housing availability and affordability: Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, still remaining available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed: Provided further, That up to $2,000,000 of the amounts made available under this heading may be transferred to the heading “Policy Development and Research” for the purposes of conducting research and studies and for use in accordance with the provisos under that heading for non-competitive agreements.Cybersecurity and information technology fund(including transfer of funds)For the mitigation against the exploitation of information technology systems and personal identifiable information and for the development, modernization, and enhancement of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $293,000,000, of which $269,800,000 shall remain available until September 30, 2022, $20,000,000 shall remain available until September 30, 2023, and $3,200,000 shall remain available until September 30, 2024: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated: Provided further, That not more than 10 percent of the funds made available under this heading for development, modernization and enhancement may be obligated until the Secretary submits a performance plan to the House and Senate Committees on Appropriations for approval.Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $145,514,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office.General provisions—department of housing and urban development(including transfer of funds)(including rescissions) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437f note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 202.None of the funds made available by this Act may be used during fiscal year 2021 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 
203.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 204.Funds of the Department of Housing and Urban Development subject to chapter 91 of title 31, United States Code, commonly known as the Government Corporation Control Act, shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.). 
205.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 206.Corporations and agencies of the Department of Housing and Urban Development that are subject to chapter 91 of title 31, United States Code, commonly known as the Government Corporation Control Act, are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31 as may be necessary in carrying out the programs set forth in the budget for 2021 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of such corporations, or to loans or mortgage purchases that are necessary to protect the financial interest of the United States Government. 
207.The Secretary shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 208.None of the funds made available by this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
209. 
(a)Notwithstanding any other provision of law, subject to the conditions under this section, for fiscal years 2021 and 2022, the Secretary may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. (b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c). 
(c)The transfer authorized in subsection (a) is subject to the following conditions: (1)Number and bedroom size of units (A)For occupied units in the transferring project, the number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects. 
(B)For unoccupied units in the transferring project, the Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. (2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable. 
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. (4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. 
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. (6)The Secretary determines that the transfer is in the best interest of the tenants. 
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. (8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. 
(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974(2 U.S.C. 661a)) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. (d)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; (2)the term multifamily housing project means— 
(A)housing that is subject to a mortgage insured under the National Housing Act; (B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; 
(C)housing that is assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); (D)housing that is assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; 
(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act (42 U.S.C. 8013); or (F)housing or vacant land that is subject to a use agreement; 
(3)the term project-based assistance means— (A)assistance provided under section 8(b) of the United States Housing Act of 1937 (42 U.S.C. 1437f(b)); 
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); (C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); 
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–(f)(2)); (E)assistance payments made under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)); and 
(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); (4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred; 
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and (6)the term Secretary means the Secretary of Housing and Urban Development. 
(e)Research reportThe Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties. 210. (a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); (2)is under 24 years of age; 
(3)is not a veteran; (4)is unmarried; 
(5)does not have a dependent child; (6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; 
(7)is not a youth who left foster care at age 14 or older and is at risk of becoming homeless; and (8)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or from an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 211.The funds made available for Native Alaskans under paragraph (1) under the heading Native American Programs in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005, and only such recipients shall be eligible to apply for funds made available under paragraph (3) of such heading. 
212.Notwithstanding any other provision of law, in fiscal year 2021, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or any other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government that such a multifamily property owned or having a mortgage held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) (42 U.S.C. 1437f note), and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described in this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 213.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 
214.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement, and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d),(e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to paragraph (1) or (2) of section 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under paragraph (1) or (2) of section 9(g). 
215.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD appropriation under the accounts Executive Offices, Administrative Support Offices, Program Offices, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development. 216.The Secretary shall, for fiscal year 2021, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2021, the Secretary may make the NOFA available only on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary. 
217.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. 218. (a) (1)Except as provided in paragraph (2), the Secretary may transfer up to 10 percent or $5,000,000, whichever is less, of funds appropriated for any office under the headings Administrative Support Offices or Program Offices to any other such office under such heading: Provided, That no appropriation for any such office or account shall be increased or decreased by more than 10 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide notification to such Committees not less than 3 business days in advance of any such transfers under this section up to 10 percent or $5,000,000, whichever is less. 
(2)The authority under paragraph (1) to transfer funds shall not apply to the Office of Fair Housing and Equal Opportunity, the Office of Lead Hazard Control and Healthy Homes, or the Office of Departmental Equal Employment Opportunity. (b)The Secretary is authorized to transfer up to 10 percent of funds appropriated for any office under the headings Administrative Support Offices or Program Offices to the Office of Fair Housing and Equal Opportunity, the Office of Lead Hazard Control and Healthy Homes, or the Office of Departmental Equal Employment Opportunity: Provided, That no amounts may be transferred pursuant to this subparagraph unless the Secretary shall provide notification to such Committees not less 3 business days in advance of any such transfers under this subsection.  
219. 
(a)Any entity receiving housing assistance payments shall maintain decent, safe, and sanitary conditions, as determined by the Secretary, and comply with any standards under applicable State or local laws, rules, ordinances, or regulations relating to the physical condition of any property covered under a housing assistance payment contract. (b)The Secretary shall take action under subsection (c) when a multifamily housing project with a contract under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or a contract for similar project-based assistance— 
(1)receives a Uniform Physical Condition Standards (UPCS) score of 60 or less; or (2)fails to certify in writing to the Secretary within 3 days that all Exigent Health and Safety deficiencies identified by the inspector at the project have been corrected.Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but shall not apply to such units assisted under section 8(o)(13) of such Act (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). 
(c) 
(1)Within 15 days of the issuance of the Real Estate Assessment Center (“REAC”) inspection, the Secretary shall provide the owner with a Notice of Default with a specified timetable, determined by the Secretary, for correcting all deficiencies. The Secretary shall provide a copy of the Notice of Default to the tenants, the local government, any mortgagees, and any contract administrator. If the owner's appeal results in a UPCS score of 60 or above, the Secretary may withdraw the Notice of Default. (2)At the end of the time period for correcting all deficiencies specified in the Notice of Default, if the owner fails to fully correct such deficiencies, the Secretary may— 
(A)require immediate replacement of project management with a management agent approved by the Secretary; (B)impose civil money penalties, which shall be used solely for the purpose of supporting safe and sanitary conditions at applicable properties, as designated by the Secretary, with priority given to the tenants of the property affected by the penalty; 
(C)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected; (D)pursue transfer of the project to an owner, approved by the Secretary under established procedures, who will be obligated to promptly make all required repairs and to accept renewal of the assistance contract if such renewal is offered; 
(E)transfer the existing section 8 contract to another project or projects and owner or owners; (F)pursue exclusionary sanctions, including suspensions or debarments from Federal programs; 
(G)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies; (H)work with the owner, lender, or other related party to stabilize the property in an attempt to preserve the property through compliance, transfer of ownership, or an infusion of capital provided by a third-party that requires time to effectuate; or 
(I)take any other regulatory or contractual remedies available as deemed necessary and appropriate by the Secretary. (d)The Secretary shall take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for major threats to health and safety after written notice to the affected tenants. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of— 
(1)the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA), and (2)environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. 
(e)The Secretary shall report quarterly on all properties covered by this section that are assessed through the Real Estate Assessment Center and have UPCS physical inspection scores of less than 60 or have received an unsatisfactory management and occupancy review within the past 36 months. The report shall include— (1)identification of the enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identification of properties that have such conditions multiple times; 
(2)identification of actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties; and (3)any administrative or legislative recommendations to further improve the living conditions at properties covered under a housing assistance payment contract.This report shall be submitted to the Senate and House Committees on Appropriations not later than 30 days after the enactment of this Act, and on the first business day of each Federal fiscal year quarter thereafter while this section remains in effect. 
220.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2021. 221.None of the funds made available by this Act and provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices. 
222.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA). 223.None of the funds made available by this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State. 
224.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306). 225.Amounts made available by this Act that are appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research of the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and that are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act. 
226.Funds made available by this title under the heading Homeless Assistance Grants may be used by the Secretary to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76 (42 U.S.C. 12301 note), section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, section 525 of division H of Public Law 115–31, section 525 of division H of Public Law 115–141, section 524 of division B of Public Law 115–245, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2021: Provided, That such participation shall be limited to not more than 10 continuums of care and housing activities to improve outcomes for disconnected youth.  227.In this fiscal year and in each fiscal year thereafter, with respect to grant amounts awarded for the Continuum of Care (CoC) program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) with amounts made available under the heading Homeless Assistance Grants, costs paid by program income of grant recipients may be counted toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipient’s CoC program. 
228. 
(a)In this fiscal year and in each fiscal year thereafter, from amounts made available by this title under the heading Homeless Assistance Grants, the Secretary may award 1-year transition grants to recipients of funds for activities under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) to transition from one Continuum of Care program component to another.  (b)To be eligible to receive a transition grant under subsection (a), the funding recipient shall have the consent of the Continuum of Care and meet such standards as the Secretary may establish.  
229.None of the funds made available by this Act may be used by the Department of Housing and Urban Development to direct a grantee to undertake specific changes to existing zoning laws as part of carrying out the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)) or the notice entitled Affirmatively Furthering Fair Housing Assessment Tool (79 Fed. Reg. 57949 (September 26, 2014)). 230.The Promise Zone designations and Promise Zone Designation Agreements entered into pursuant to such designations, made by the Secretary in prior fiscal years, shall remain in effect in accordance with the terms and conditions of such agreements. 
231.None of the funds made available by this Act may be used to establish and apply review criteria, including rating factors or preference points, for participation in or coordination with EnVision Centers, in the evaluation, selection, and award of any funds made available and requiring competitive selection under this Act, except with respect to any such funds otherwise authorized for EnVision Center purposes under this Act. 232.None of the funds made available by this or any prior Act may be used to require or enforce any changes to the terms and conditions of the public housing annual contributions contract between the Secretary and any public housing agency, as such contract was in effect as of December 31, 2017, unless such changes are mutually agreed upon by the Secretary and such agency: Provided, That such agreement by an agency may be indicated only by a written amendment to the terms and conditions containing the duly authorized signature of its chief executive: Provided further, That the Secretary may not withhold funds to compel such agreement by an agency which certifies to its compliance with its contract. 
233.Any public housing agency designated as a Moving to Work agency pursuant to section 239 of division L of Public Law 114–113 (42 U.S.C. 1437f note; 129 Stat. 2897) may, upon such designation, use funds (except for special purpose funding, including special purpose vouchers) previously allocated to any such public housing agency under section 8 or 9 of the United States Housing Act of 1937, including any reserve funds held by the public housing agency or funds held by the Department of Housing and Urban Development, pursuant to the authority for use of section 8 or 9 funding provided under such section and section 204 of title II of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321-28), notwithstanding the purposes for which such funds were appropriated.  234.None of the amounts made available by this Act, by Public Law 116–94, or by Public Law 116–6 may be used to prohibit any public housing agency under receivership or the direction of a Federal monitor from applying for, receiving, or using funds made available under the heading Public Housing Capital Fund for competitive grants to evaluate and reduce lead-based paint hazards in this Act or that remain available and not awarded from prior Acts, or be used to prohibit a public housing agency from using such funds to carry out any required work pursuant to a settlement agreement, consent decree, voluntary agreement, or similar document for a violation of the Lead Safe Housing or Lead Disclosure Rules. 
235.None of the funds made available to the Department of Housing and Urban Development by this or any other Act may be used to implement, administer, enforce, or in any way make effective the proposed rule entitled Making Admission or Placement Determinations Based on Sex in Facilities Under Community Planning and Development Housing Programs, transmitted to Congress for review by the Department of Housing and Urban Development on June 12, 2020 (Docket No. FR-6152-P-01), or any final rule based substantially on such proposed rule. 236.Notwithstanding any other provision of law, the notice issued by the Department of Housing and Urban Development on February 20, 2015, and entitled Appropriate Placement for Transgender Persons in Single-Sex Emergency Shelters and Other Facilities (Notice CPD-15-02) shall have the force and effect of law. 
237.None of the funds made available to the Department of Housing and Urban Development by this or any other Act may be used to implement, administer, enforce, or in any way make effective the proposed rule entitled Housing and Community Development Act of 1980: Verification of Eligible Status, issued by the Department of Housing and Urban Development on May 10, 2019 (Docket No. FR-6124-P-01), or any final rule based substantially on such proposed rule. 238.There are hereby rescinded, from funds appropriated under the heading Department of Housing and Urban Development—Housing Programs—Rental Housing Assistance— 
(a)all unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z-1(f)(2)), and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under such heading after fiscal year 2005; and (b)any funds remaining from amounts appropriated under such heading in the prior fiscal year.  
239. 
(a)Amounts made available under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in chapter 9 of title X of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2, division A; 127 Stat. 36) shall remain available through September 30, 2025 for the liquidation of valid obligations of such funding. (b)Notwithstanding any other provision of law, in the case of any grantee of funds referred to in subsection (a) of this section that provides assistance that duplicates benefits available to a person for the same purpose from another source, the grantee itself shall— 
(1)be subject to remedies for noncompliance; or (2)bear responsibility for absorbing such cost of duplicative benefits and returning an amount equal to any duplicative benefits paid to the grantee’s funds available for use under such heading, unless the Secretary, upon the request of a grantee issues a public determination by publication in the Federal Register that it is not in the best interest of the Federal Government to pursue such remedies. 
(c)Notwithstanding any other provision of law, any grantee of funds referred to in subsection (a) of this section may request a waiver from the Secretary of Housing and Urban Development of any recoupment by the Secretary of such funds for amounts owed by persons who have received such assistance from such funds and who have been defrauded, or after receiving assistance, have filed for bankruptcy, gone through a foreclosure procedure on property that received such assistance, or are deceased. If the grantee self-certifies to the Secretary in such request that it has verified that the individual conditions of each person it is requesting a waiver for meets one of the conditions specified in the preceding sentence, the Secretary may grant such waivers on the basis of grantee self-certification, issue a public determination by publication in the Federal Register that it is not in the best interest of the Federal Government to pursue such recoupment, and may conduct oversight to verify grantee self-certification and subject the grantee to remedies for noncompliance for any amounts that have not met such requirements. (d)Amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2021. IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792), $9,200,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936 (46 U.S.C. 307), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; and uniforms or allowances therefore, as authorized by sections 5901 and 5902 of title 5, United States Code, $29,800,000: Provided, That not to exceed $5,000 shall be for official reception and representation expenses.National railroad passenger corporationOffice of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978 (5 U.S.C. App. 3), $26,248,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in such Act, to investigate allegations of fraud, including false statements to the Government under section 1001 of title 18, United States Code, by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the National Railroad Passenger Corporation: Provided further, That concurrent with the President’s budget request for fiscal year 2022, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2022 in similar format and substance to budget requests submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $118,400,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101-8107), $208,500,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That of the total amount made available under this heading, $25,000,000 shall be for competitive grants to: redevelop abandoned or distressed properties; provide homeownership and financing assistance to households with income of not more than 120 percent of the area median income; purchase properties that are abandoned or distressed to sell, rent, or redevelop; establish or operate land banks to acquire, redevelop, or sell properties that are abandoned or distressed; demolish abandoned or distressed structures, as part of a redevelopment effort to increase affordable rental and owner-occupied housing; or engage in community development activities in areas with high rates of abandoned or distressed properties.Surface transportation boardSalaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by section 3109 of title 5, United State Code, $37,500,000: Provided, That, notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the amounts made available under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2021, to result in a final appropriation from the general fund estimated at not more than $36,250,000.United states interagency council on homelessnessOperating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, and rental of conference rooms) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et. seq.), as amended, $3,800,000, to remain available until September 30, 2022: Provided, That not more than $15,000 may be used for travel expenses by the Executive Director: Provided further, That the Executive Director may not engage in any official travel except for travel paid out of such amounts: Provided further, That no funds may be used to promote homelessness interventions unless those interventions include support for evidence-based interventions including the Housing First model and Permanent Supportive Housing. 
IVGeneral provisions—this act 
401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 404. (a)None of the funds made available in this Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates a new program; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; (5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; 
(6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the report accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include— 
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, the table accompanying the report accompanying this Act, accompanying reports of the House and Senate Committee on Appropriations, or in the budget appendix for the respective appropriations, whichever is more detailed, and shall apply to all items for which a dollar amount is specified and to all programs for which new budget (obligational) authority is provided, as well as to discretionary grants and discretionary grant allocations; and 
(C)an identification of items of special congressional interest. 406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2021 from appropriations made available for salaries and expenses for fiscal year 2021 in this Act, shall remain available through September 30, 2022, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto. 
410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 8301–8305, popularly known as the Buy American Act). 411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 8301–8305). 
412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 413. (a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement. 
(b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law. 414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
415.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 416.None of the funds made available by this Act may be used by the Department of Transportation, the Department of Housing and Urban Development, or any other Federal agency to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 
417. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
418. 
(a)None of the funds made available in this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede that Inspector General's access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. (b)A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. 
(c)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). (d)Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 
419.None of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program unless such awards or incentive fees are consistent with 16.401(e)(2) of the Federal Acquisition Regulations. 420.None of the funds made available by this Act may be used in contravention of section 2635.702 of title 5, Code of Federal Regulations. 
421. 
(a)For the duration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–CoV–2 or coronavirus disease 2019 (COVID–19), an air carrier operating under part 121 of title 14, Code of Federal Regulations, shall— (1)require each passenger and cabin crewmember to wear a mask or protective face covering while on board an aircraft of the air carrier; 
(2)require each flight crewmember to wear a mask or protective face covering while on board an aircraft but outside the flight deck; (3)submit to the Administrator of the Federal Aviation Administration a proposal to permit flight crew members of the air carrier to wear a mask or protective face covering while at their stations in the flight deck, including a safety risk assessment with respect to such proposal; 
(4)provide flight and cabin crewmembers, airport customer service agents, and other employees whose job responsibilities involve interaction with passengers with masks or protective face coverings, gloves, and hand sanitizer and wipes with sufficient alcohol content; (5)ensure aircraft, including the cockpit and cabin, operated by such carrier are cleaned, disinfected, and sanitized after each use in accordance with Centers for Disease Control and Prevention guidance; 
(6)ensure enclosed facilities owned, operated, or used by such air carrier, including facilities used for flight or cabin crewmember training or performance of indoor maintenance, repair, or overhaul work, are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance; (7)provide air carrier employees whose job responsibilities involve cleaning, disinfecting, and sanitizing aircraft or enclosed facilities described in paragraphs (5) and (6) with masks or protective face coverings and gloves, and ensure that each contractor of the air carrier provides employees of such contractor with such materials; and 
(8)establish guidelines, or adhere to applicable guidelines, for notifying employees of a confirmed COVID–19 diagnosis of an employee of such air carrier and for identifying other air carrier employees whom such employee contacted in the 48-hour period before the employee developed symptoms. (b) (1)In generalFor the duration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–CoV–2 or coronavirus disease (COVID–19), Amtrak shall— 
(A)require each passenger and employee of Amtrak, including engineers, conductors, and onboard service workers, to wear a mask or other protective face covering while onboard an Amtrak train; (B)take such actions as are reasonable to ensure passenger compliance with the requirement under subparagraph (A); 
(C)provide masks or protective face coverings, gloves, and hand sanitizer and sanitizing wipes with sufficient alcohol content to— (i)conductors, engineers, and onboard service workers; 
(ii)ticket agents, station agents, and red cap agents; and (iii)any other employees whose job responsibilities include interaction with passengers; 
(D)ensure Amtrak trains, including the locomotive cab and passenger cars, are cleaned, disinfected, and sanitized frequently in accordance with guidance issued by the Centers for Disease Control and Prevention and ensure that employees whose job responsibilities include such cleaning, disinfecting, or sanitizing are provided masks or protective face coverings and gloves; (E)ensure stations and enclosed facilities that Amtrak owns and operates including facilities used for training or the performance of indoor maintenance, repair, or overhaul work, are cleaned, disinfected, and sanitized frequently in accordance with guidance issued by the Centers for Disease Control and Prevention and ensure that employees whose job responsibilities include such cleaning, disinfecting, or sanitizing are provided masks or protective face coverings and gloves; 
(F)take such actions as are reasonable to ensure that stations or facilities served or used by Amtrak that Amtrak does not own are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance; (G)ensure that each contractor of Amtrak provides masks or protective face coverings and gloves to employees of such contractor whose job responsibilities include those described in subparagraphs (D) and (E); and 
(H)establish guidelines, or adhere to existing applicable guidelines, for notifying employees of a confirmed diagnosis of COVID–19 of an employee of Amtrak. (2)AvailabilityIf Amtrak is unable to acquire any of the items necessary to comply with subparagraphs (C), (D), and (E) of paragraph (1) due to market unavailability, Amtrak shall— 
(A)prepare and make public documentation demonstrating what actions have been taken to acquire such items; and (B)continue efforts to acquire such items until such items become available. 
(c) 
(1)In generalFor the duration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–CoV–2 or coronavirus disease 2019 (COVID–19), recipients of funds under section 5307 of title 49, United States Code, that serve an urbanized area with a population of at least 500,000 individuals and that provided a minimum of 20,000,000 unlinked passenger trips in the most recent year for which data is available shall— (A)require each passenger to wear a mask or protective face covering while on board a public transportation vehicle; 
(B)provide masks or protective face coverings, gloves, and hand santizer and wipes with sufficient alcohol content to operators, station managers, and other employees or contractors whose job responsibilities include interaction with passengers; (C)ensure public transportation vehicles operated by such public transportation provider are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance and ensure that employees or contractors whose job responsibilities involve such cleaning, disinfecting, or sanitizing are provided masks or protective face coverings and gloves; 
(D)ensure stations and enclosed facilities owned, operated, or used by such public transportation provider, including facilities used for training or performance of indoor maintenance, repair, or overhaul work, are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance and ensure that employees or contractors whose job responsibilities include such cleaning, disinfecting, or sanitizing are provided masks or other protective face coverings and gloves; and (E)establish guidelines, or adhere to applicable guidelines, for notifying employees of a confirmed COVID–19 diagnosis of an employee of such public transportation provider. 
(2)ImplementationThe implementation of the requirement under paragraph (1)(A) shall be carried out in a manner determined by the provider of public transportation. (3)AvailabilityIf a provider of public transportation is unable to acquire a subparagraphs (B), (C), or (D) of paragraph (1) due to market unavailability, such provider shall— 
(A)prepare and make public documentation demonstrating what actions have been taken to acquire such items; and (B)continue efforts to acquire such items until they become available.  
VAdditional infrastructure investmentsDepartment of TransportationOffice of the secretaryNational infrastructure investments(including transfer of funds)For an additional amount for National Infrastructure Investments, $3,000,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That of the amounts made available under this heading in this title, the Secretary shall use an amount not less than $60,000,000 for the planning, preparation, or design of projects eligible for amounts made available under this heading in this title, with an emphasis on transit, transit oriented development, and multimodal projects: Provided further, That grants awarded under the preceding proviso shall not be subject to a minimum grant size: Provided further, That of the amounts made available under this heading in this title, the Secretary shall use an amount not less than $300,000,000 for eligible projects located in or to directly benefit areas of persistent poverty: Provided further, That a grant award under this heading in this title shall be not less than $20,000,000 and not greater than $300,000,000: Provided further, That not more than 20 percent of the amounts made available under this heading in this title may be awarded to projects in a single State that are not port infrastructure investments (including inland port infrastructure and land ports of entry): Provided further, That an award under this heading in this title is an urban award if it is to a project located within or on the boundary of an urbanized area, as designated by the Bureau of the Census, that had a population greater than 250,000 in the 2010 decennial census: Provided further, That for the purpose of determining if an award for planning, preparation, or design is an urban award, the project location is the location of the project being planned, prepared, or designed: Provided further, That for the purpose of determining if an award for eligible projects located in or to directly benefit areas of persistent poverty is an urban award, the project location is the location of the eligible project in or to directly benefit areas of persistent poverty: Provided further, That each award under this heading in this title that is not an urban award is a rural award: Provided further, That of the amounts awarded under this heading in this title, 60 percent shall be awarded as urban awards and 40 percent shall be awarded as rural awards: Provided further, That for rural awards and awards for eligible projects located in or to directly benefit areas of persistent poverty, the minimum grant size shall be $5,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That the Secretary may retain up to $30,000,000, to remain available until September 30, 2023, of the amounts made available under this heading in this title, and may transfer portions of such amounts to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration to fund the award and oversight of grants and credit assistance made under the national infrastructure investments program: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading in this title not later than 180 days after the date of enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the preceding 2 provisos, the Secretary shall make grants not later than 390 days after the date of enactment of this Act in such amounts that the Secretary determines: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Cyber security initiativesFor an additional amount for Cyber Security Initiatives, $10,500,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal aviation administrationFacilities and equipmentFor an additional amount for Facilities and Equipment, $500,000,000, to remain available until September 30, 2023: Provided, That amounts made available under this heading in this title shall be derived from the general fund: Provided further, That funding provided under this heading shall be used to make improvements (including activities that improve water and energy efficiency or reduce the risk of harm to occupants or property from natural hazards) or to replace air route traffic control centers, air traffic control towers, terminal radar approach control facilities, and navigation and landing equipment: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Grants-in-aid for airportsFor an additional amount for Grants-In-Aid for Airports, to enable the Secretary of Transportation to make grants for projects as authorized by subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United States Code, $2,500,000,000, to remain available until September 30, 2023: Provided, That amounts made available under this heading in this title shall be derived from the general fund, and such funds shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under such chapter 471: Provided further, That the Secretary shall distribute funds provided under this heading as discretionary grants to airports: Provided further, That the amount made available under this heading in this title shall not be subject to any limitation on obligations for the Grants-in-Aid for Airports program set forth in any Act: Provided further, That not less than $250,000,000 of the grants awarded under this heading in this title shall be for airport sustainability activities focused on reducing energy consumption, noise impacts, waste, and pollution or improving water quality, community relations, and wildlife compatibility: Provided further, That priority consideration shall be based on project justification and completeness of pre-grant actions: Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.1 percent of the funds provided under this heading in this title to fund the award and oversight by the Administrator of grants made under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal railroad administrationConsolidated rail infrastructure and safety improvements(including transfer of funds)For an additional amount for Consolidated Rail Infrastructure and Safety Improvements, $5,000,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That of the amounts made available under this heading in this title— 
(1)Not less than $1,500,000,000 shall be for projects eligible under section 22907(c) of title 49, United States Code; and (2)Not less than $3,500,000,000 shall be for projects eligible under sections 22907(c)(2), 22907(c)(3), 22907(c)(4), and 22907(c)(9) of title 49, United States Code, that contribute to the development, initiation, expansion, or restoration of intercity passenger rail service including alignments for existing routes: Provided, That amounts made available in this paragraph shall be for such eligible projects with a total project cost greater than $500,000,000: Provided further, That, notwithstanding section 22907(g)(1) of title 49, United States Code, not more than 25 percent of the amounts made available in this paragraph shall be for such eligible projects in rural areas:  Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading in this title not later than 150 days after the date of enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That the Secretary shall announce the selection of projects to receive awards for amounts made available under this heading in this title not later than 1 year after the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Magnetic levitation technology deployment programFor an additional amount for Magnetic Levitation Technology Deployment Program, $100,000,000, to remain available until September 30, 2022, consistent with language in subsections (a) through (c) of section 1307 of SAFETEA-LU (Public Law 109–59), as amended by section 102 of the SAFETEA-LU Technical Corrections Act of 2008 (Public Law 110–244) (23 U.S.C. 322 note): Provided, That the Secretary may withhold up to 2 percent of the amounts made available under this heading in this title for the costs of award and project management and oversight, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Northeast corridor grants to the national railroad passenger corporation(including transfer of funds)For an additional amount for Northeast Corridor Grants to the National Railroad Passenger Corporation, $5,000,000,000, to remain available until September 30, 2022, to enable the Secretary to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That the Secretary shall make or amend such grants not later than 90 days after the date of enactment of this Act: Provided further, That of the amounts made available under this heading in this title, priority shall be given to projects for the repair, rehabilitation, or upgrade of railroad assets or infrastructure, for capital projects that expand passenger rail capacity, and for the rehabilitation or acquisition of rolling stock: Provided further, That the amounts made available under this heading in this title may be used to subsidize the operating losses of the National Railroad Passenger Corporation: Provided further, That of the amounts made available under this heading in this title, not less than $172,000,000 shall be made available for use of the National Railroad Passenger Corporation in lieu of fiscal year 2021 capital payments from commuter rail passenger transportation providers subject to the cost allocation policy developed pursuant to section 24905(c) of title 49, United States Code: Provided further, That, notwithstanding sections 24319(g) and 24905(c)(1)(A)(i) of title 49, United States Code, such use of funds in fiscal year 2021 does not constitute cross-subsidization of commuter rail passenger transportation: Provided further, That of the amounts made available under this heading in this title, not less than $1,000,000,000 shall be made available to advance capital projects, including rehabilitation and upgrade of railroad infrastructure, that increase reliability or expand passenger rail capacity on the Amtrak-owned portion of the Northeast Corridor (as defined in section 24102(8) of title 49, United States Code) on which more than 380 trains traveled per day in fiscal year 2019: Provided further, That of the amounts made available under this heading in this title and the National Network Grants to the National Railroad Passenger Corporation heading in this title, not less than $200,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 2101 et seq.): Provided further, That of the amounts made available under this heading in this title and the National Network Grants to the National Railroad Passenger Corporation heading in this title, $5,000,000, to remain available until September 30, 2025, shall be transferred to National Railroad Passenger Corporation—Office of Inspector General—Salaries and Expenses for conducting audits and investigations of projects and activities carried out with amounts made available in this title and in division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) under the headings “Northeast Corridor Grants to the National Railroad Passenger Corporation” and National Network Grants to the National Railroad Passenger Corporation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National network grants to the national railroad passenger corporationFor an additional amount for National Network Grants to the National Railroad Passenger Corporation, $3,000,000,000, to remain available until September 30, 2022, to enable the Secretary to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That the Secretary shall make or amend such grants not later than 90 days after the date of enactment of this Act: Provided further, That of the amounts made available under this heading in this title, priority shall be given to projects for the repair, rehabilitation, or upgrade of railroad assets or infrastructure, for capital projects that expand passenger rail capacity, and for the rehabilitation or acquisition of rolling stock: Provided further, That the amounts made available under this heading in this title may be used to subsidize the operating losses of the National Railroad Passenger Corporation: Provided further, That a State shall not be required to pay the National Railroad Passenger Corporation more than 80 percent of the amount paid in fiscal year 2019 under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432) and that not less than $260,000,000 of the amounts made available under this heading in this title shall be made available for use in lieu of any increase in a State’s payment: Provided further, That of the amounts made available under this heading in this title, not less than $57,000,000 shall be made available for use of the National Railroad Passenger Corporation in lieu of fiscal year 2021 capital payments from commuter rail passenger transportation providers subject to the cost allocation policy developed pursuant to section 24905(c) of title 49, United States Code: Provided further, That, notwithstanding sections 24319(g) and 24905(c)(1)(A)(i) of title 49, United States Code, such use of funds in fiscal year 2021 does not constitute cross-subsidization of commuter rail passenger transportation: Provided further, That of the amounts made available under this heading in this title, not less than $107,000,000 shall be for capital expenses related to safety improvements, maintenance, and the non-Federal match for discretionary Federal grant programs to enable continued passenger rail operations on long-distance routes (as defined in section 24102 of title 49, United States Code) on which the National Railroad Passenger Corporation is the sole operator on a host railroad’s line and a positive train control system is not required by law or regulation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal transit administrationCapital investment grantsFor an additional amount for Capital Investment Grants, as authorized under section 5309 of title 49, United States Code, and section 3005(b) of the Fixing America’s Surface Transportation Act, $5,000,000,000, to remain available until expended: Provided, That of the amounts made available under this heading in this title, not less than $3,000,000,000 shall be available for projects authorized under section 5309(d) of title 49, United States Code, not less than $1,000,000,000 shall be available for projects authorized under section 5309(e) of such title, and not less than $500,000,000 shall be available for projects authorized under section 5309(h) of such title: Provided further, That in selecting projects to be funded with amounts made available under sections 5309(d) of title 49, United States Code, priority shall be given to projects that are currently in construction or that are able to obligate funds not later than 270 days after the date of enactment of this Act: Provided further, That funds made available under this heading in this or any other Act may be available for amendments to current full-funding grant agreements that require additional Federal funding as a result of coronavirus: Provided further, That the Secretary shall not waive the requirements of section 5333 of title 49, United States Code, for funds appropriated under this heading in this Act: Provided further, That unless otherwise specified, applicable requirements under chapter 53 of title 49, United States Code, shall apply to funding made available under this heading in this title: Provided further, That up to one-half of 1 percent of the funds provided under this heading in this title shall be available for administrative expenses and program management oversight, and shall be in addition to any other appropriations for such purposes: Provided further, That none of the funds made available in this title may be used to implement any policy that requires a Federal Transit Administration project to receive a medium or higher project rating before taking actions to finalize an environmental impact statement: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
Maritime administrationOperations and trainingFor an additional amount for Operations and Training, $125,000,000, to remain available until September 30, 2022, of which— (1)$50,000,000 shall be for facilities maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy; and 
(2)$75,000,000 shall be for the Short Sea Transportation Program (America’s Marine Highways) to make grants for the purposes authorized under paragraphs (1) and (3) of section 55601(b) of title 46, United States Code: Provided, That for amounts made available in this paragraph, the Secretary shall make grants not later than 180 days after the date of enactment of this Act in such amounts as the Secretary determines:   Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. State maritime academy operations For an additional amount for State Maritime Academy Operations, $345,500,000, to remain available until September 30, 2022, of which— 
(1)$315,500,000 shall be for the National Security Multi-Mission Vessel Program, including funds for construction, planning, administration, and design of school ships; and  (2)$30,000,000 shall be for direct payments for State Maritime Academies:  
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Assistance to small shipyardsFor an additional amount for Assistance to Small Shipyards, $100,000,000, to remain available until September 30, 2022, to make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code: Provided, That the Secretary shall announce the selection of such grants not later than 210 days after the date of enactment of this Act in such amounts as the Secretary determines: Provided further, That the Secretary shall institute measures to ensure amounts made available under this heading in this title shall be obligated not later than 180 days after the date on which the Secretary announces the selection of such grants: Provided further, That the Secretary may withhold up to 2 percent of the amounts made available under this heading in this title for the costs of award and project management and oversight, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Port infrastructure development programFor an additional amount for Port Infrastructure Development Program, $1,000,000,000, to remain available until September 30, 2022, to make grants to improve port facilities as authorized under section 50302(c) of title 46, United States Code: Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That of the amounts made available under this heading in this title, not less than $910,000,000 shall be for coastal seaports or Great Lakes ports: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading in this title not later than 60 days after the date of enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That the Secretary shall announce the selection of projects to receive awards for amounts made available under this heading in this title not later than 270 days after the date of enactment of this Act: Provided further, That not to exceed 1 percent of the amounts made available under this heading in this title shall be available for necessary costs of grant administration, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.   Office of inspector generalSalaries and expensesFor an additional amount for necessary expenses of the Office of Inspector General to carry out the provisions of the Inspector General Act of 1978 (5 U.S.C. App. 3) $7,500,000, to remain available until expended: Provided, That the funds made available under this heading in this title shall be used to conduct audits and investigations of projects and activities carried out with funds made available to the Department of Transportation: Provided further, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, to investigate allegations of fraud, including false statements to the Government under section 1001 of title 18, United States Code, by any person or entity that is subject to regulation by the Department: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of housing and urban development 
Public and indian housingPublic housing capital fund(including transfer of funds)For an additional amount for the Public Housing Capital Fund to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g), $24,250,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That $19,000,000,000 of the funds provided under this heading in this title shall be distributed under the same formula used for amounts made available for the Capital Fund for fiscal year 2021: Provided further, That $2,500,000,000 of the funds provided under this heading in this title shall be awarded by competition for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That $2,750,000,000 of the funds provided under this heading in this title shall be awarded by competition for activities that mitigate threats to the health and safety of residents, or reduce lead-based paint hazards and other housing related hazards, including carbon monoxide, radon, or mold: Provided further, That in administering funds appropriated or otherwise made available under this heading in this title, the Secretary may waive or specify alternative requirements for any provision of any statute or regulation in connection with the obligation by the Secretary or the use of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding that such a waiver is necessary to expedite or facilitate the use of such funds: Provided further, That up to 0.5 percent of the amounts made available under this heading in this title may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing to supplement existing resources for the necessary costs of administering and overseeing the obligation and expenditure of these amounts, to remain available until September 30, 2024: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Choice neighborhoods initiative(including transfer of funds)For an additional amount for the Choice Neighborhoods Initiative, $300,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That all construction, rehabilitation, and related activities funded under this heading in this title shall comply with the latest published editions of relevant national consensus-based codes and specifications and standards referenced therein, except that nothing in this section shall be construed to prohibit a grantee from requiring higher standards: Provided further, That the term latest published editions means, with respect to relevant national consensus-based codes, and specifications and standards referenced therein, the two most recent published editions, including, if any, amendments made by State, local, tribal, or territorial governments during the adoption process, that incorporate the latest natural hazard-resistant designs and establish criteria for the design, construction, and maintenance of structures and facilities that may be eligible for assistance under this section for the purposes of protecting the health, safety, and general welfare of a buildings’ users against disasters: Provided further, That up to 0.5 percent of the amounts made available under this heading in this title may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing to supplement existing resources for the necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2024: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Native american programs(including transfer of funds)For an additional amount for Native American Programs, $1,000,000,000, to remain available until September 30, 2022, unless otherwise specified, for activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.) and title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) with respect to Indian tribes: Provided, That the amounts made available under this heading in this title are provided as follows: (1)$400,000,000 shall be for the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That amounts made available in this paragraph shall be distributed according to the same funding formula used in fiscal year 2021: Provided further, That the amounts distributed through such formula shall be used for new construction, acquisition, rehabilitation, and infrastructure development: Provided further, That in selecting projects to be funded, grantees shall give priority to projects for which contracts can be awarded within 180 days from the date that amounts are made available to the grantees: Provided further, That the Secretary shall notify grantees of their formula allocation not later than 60 days after the date of enactment of this Act: Provided further, That the Secretary shall obligate amounts allocated by formula not later than 120 days after the date of enactment of this Act;  
(2) $350,000,000 shall be for competitive grants under the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That the Secretary shall obligate this additional amount for competitive grants to eligible recipients authorized under NAHASDA that apply for funds: Provided further, That in awarding this additional amount, the Secretary shall consider need and administrative capacity and shall give priority to projects that will spur construction and rehabilitation: Provided further, That a grant funded pursuant to this paragraph shall be in an amount not less than $500,000 and not greater than $20,000,000: Provided further, That recipients of amounts made available in this paragraph shall obligate 100 percent of such amounts within 1 year of the date amounts are made available to a recipient, expend at least 50 percent of such amounts within 2 years of the date on which amounts become available to such recipients for obligation, and expend 100 percent of such amounts within 3 years of such date: Provided further, That the Secretary shall issue a Notice of Funding Availability for amounts made available in this paragraph not later than 60 days after the date of enactment of this Act: Provided further, That such Notice of Funding Availability shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the preceding 2 provisos, the Secretary shall make grants not later than 270 days after the date of enactment of this Act; and  (3)$250,000,000 shall be for grants to Indian tribes for carrying out the Indian Community Development Block Grant program under title I of the Housing and Community Development Act of 1974, notwithstanding section 106(a)(1) of such Act: Provided, That not to exceed 20 percent of any grant made with amounts made available in this paragraph shall be expended for planning and management development and administration: Provided further, That the Secretary shall issue a Notice of Funding Availability for amounts made available in this paragraph not later than 180 days after the date of enactment of this Act: Provided further, That such Notice of Funding Availability shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the preceding 2 provisos, the Secretary shall make grants not later than 390 days after the date of enactment of this Act:  Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available under this heading in this title (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary to expedite or facilitate the use of such amounts: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That up to 1 percent of the amounts made available in paragraphs (2) and (3) under this heading in this title may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of such amounts, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  Native hawaiian housing block grant(including transfer of funds)For an additional amount for the Native Hawaiian Housing Block Grant program, $20,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That up to 1 percent of the amounts made available under this heading in this title may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Community planning and developmentCommunity development fund(including transfer of funds)For an additional amount for Community Development Fund, $4,000,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That such amount made available under this heading in this title shall be distributed pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) to grantees that received allocations pursuant to that same formula in fiscal year 2020, and that such allocations shall be made within 30 days of enactment of this Act: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards (including activities that facilitate the adoption of the most recent published editions of relevant national consensus-based codes):Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Community Planning and Development for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Home investment partnerships program(including transfer of funds)For an additional amount for the HOME Investment Partnerships Program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $17,500,000,000, to remain available until September 30, 2024: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That of the amounts made available under this heading in this title, the Secretary shall use not less than $1,750,000,000 for projects eligible for amounts made available under this heading in this title located in or directly benefitting areas of persistent poverty: Provided further, That for purposes of the preceding proviso, the term areas of persistent poverty means (1) any county that has consistently had 20 percent or more of the population living in poverty during the 30-year period preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent annual Small Area Income and Poverty Estimates as estimated by the Bureau of the Census, (2) any census tract with a poverty rate of at least 20 percent as measured by the 2014-2018 5-year data series available from the American Community Survey of the Census Bureau, or (3) any territory or possession of the United States: Provided further, That grants awarded under the preceding 2 provisos shall not be subject to a minimum grant size: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Community Planning and Development for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Self-help and assisted homeownership opportunity programFor an additional amount for the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $55,000,000, to remain available until September 30, 2023: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That of the amount provided under this heading in this title, $10,000,000 shall be made available to the Self-Help Homeownership Opportunity Program: Provided further, That of the amount provided under this heading in this title, $40,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: Provided further, That of the amount provided under this heading in this title, $5,000,000 shall be made available for capacity building by national rural housing organizations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Housing programsAssisted housing investments(including transfer of funds)For assistance to owners of properties receiving project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), $750,000,000, to remain available until September 30, 2024: Provided, That funds provided under this heading in this title shall be for competitive grants for capital improvements to such properties: Provided further, That not less than $250,000,000 of the grants made available under this heading in this title shall be for grants for activities that mitigate threats to the health and safety of residents; reduce lead-based paint hazards, and other housing related hazards including carbon monoxide, radon, or mold; improve water and energy efficiency; or reduce the risk of harm to occupants or property from natural hazards: Provided further, That projects funded with grants provided under this heading in this title must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That such grants shall be provided through the policies, procedures, contracts, and transactional infrastructure of the authorized programs administered by the Department of Housing and Urban Development, on such terms and conditions as the Secretary of Housing and Urban Development deems appropriate to ensure the maintenance and preservation of the property, the continued operation and maintenance of energy efficiency technologies, and the timely expenditure of funds: Provided further, That the grants shall include a financial assessment and physical inspection of such property: Provided further, That eligible owners must have at least a satisfactory management review rating, be in substantial compliance with applicable performance standards and legal requirements, and commit to an additional period of affordability determined by the Secretary, but of not fewer than 15 years: Provided further, That in administering funds appropriated or otherwise made available under this heading in this title, the Secretary may waive or specify alternative requirements for any provision of any statute or regulation in connection with the obligation by the Secretary or the use of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding that such a waiver is necessary to expedite or facilitate the use of such funds: Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Housing for the elderly(including transfer of funds)For an additional amount for assistance for Housing for the Elderly as authorized by section 202 of the Housing Act of 1959, as amended, $750,000,000, to remain available until September 30, 2024, for use for capital advances under section 202(c)(1) of such Act and for project rental assistance under section 202(c)(2) of such Act in connection with such advances, including amendments to contracts for such assistance, but not including renewal of expiring contracts for such assistance: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Housing for persons with disabilities(including transfer of funds)For an additional amount for Housing for Persons with Disabilities, for assistance for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), $179,000,000, to remain available until September 30, 2024, to provide for additional capital advances and project rental assistance for supportive housing for persons with disabilities under section 811(b)(2) of such Act: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of lead hazard control and healthy homesLead hazard reductionFor an additional amount for the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $100,000,000, to remain available until September 30, 2023, of which $25,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than $40,000,000 of the amounts made available under this heading in this title for the award of grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 shall be provided to areas with the highest lead-based paint abatement needs: Provided further, That not less than $10,000,000 of the amounts made available under this heading in this title for the Healthy Homes Initiative, the Secretary shall give priority to applicants who have partnerships with grantees of the Department of Energy’s Weatherization Assistance Program: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Cybersecurity and information technology fundFor an additional amount for Cybersecurity and Information Technology Fund, $100,000,000, to remain available until September 30, 2023: Provided, That the amount made available under this heading in this title shall be for the development, modernization, and enhancement of, modifications to, and infrastructure for cybersecurity support, operations, controls, and documentation; multifamily housing IT modernization; and resolving open Office of Inspector General and Government Accountability Office recommendations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for the necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $7,500,000, to remain available until expended: Provided, That the Inspector General shall have independent authority over all personnel issues within this office: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Related AgencyNeighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor an additional payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101-8107), $300,000,000 to remain available until expended, for grants to its charter member organization and affiliated capital corporations for neighborhood reinvestment activities intended to spur economic stabilization and recovery, including: construction of affordable single-family and multifamily housing, rehabilitation of existing single-family and multifamily housing, activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards, rental assistance, housing counseling, and support to ongoing economic development efforts: Provided, That such additional amount shall be subject to the provisions under this heading in title III of this Act, except as modified by this heading in this title: Provided further, That of the total amount made available under this heading in this title, up to $1,500,000 may be used for associated administrative expenses for the Neighborhood Reinvestment Corporation to carry out activities provided under this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions—additional infrastructure investments 501. (a)Notwithstanding any other provision of law and in a manner consistent with other provisions in this title, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this title shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 63145 of title 40, United States Code. 
(b)Subsection (a) shall not apply to tribal contracts entered into by the Department of Housing and Urban Development with amounts made available under the headings Native American Programs and Native Hawaiian Housing Block Grant in this title.  (c) The amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
502.For amounts made available in this title under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation, the Secretary of Transportation may not waive the requirements under section 24312 of title 49, United States Code, and section 24305(f) of title 49, United States Code: Provided, That for amounts made available in this title under such headings the Secretary shall require the National Railroad Passenger Corporation to comply with the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.), the Railway Labor Act (45 U.S.C. 151 et seq.), and the Railroad Unemployment Insurance Act (45 U.S.C. 351 et seq.): Provided further, That the amounts made available in this title under such headings shall be used by the National Railroad Passenger Corporation to prevent employee furloughs: Provided further, That none of the funds made available in this title under such headings may be used by the National Railroad Passenger Corporation to reduce the frequency of rail service on any long-distance route or State-supported route (as such terms are defined in section 24102 of title 49, United States Code) below frequencies for such routes in fiscal year 2019, except in an emergency, during maintenance or construction outages impacting such routes, or at the request of the State or States supporting such State-supported routes. 503.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
This Act may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021.   July 16, 2020 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  